Ladies and gentlemen, before giving the floor to the Prime Minister of the United Kingdom, I am pleased to welcome a delegation of Members of the National Assembly of the Republic of Korea, headed by the Honourable Mr Lee Sang Deuk, who have come to Brussels to take part in the eighth Inter-Parliamentary Meeting between the European Parliament and Korea.
This will be the first meeting between the European Union and the Korean Parliament of what for both of them is a new term in office. I would like to stress that our dialogue is now fully political and over the years it has dealt with many issues ranging from regional and international security to the day-to-day concerns of the citizens, in parallel with the increasingly active role played on the international stage by both the European Parliament and South Korea.
Mr President, please allow me to express our pleasure at this visit and at our increasing cooperation with the Republic of Korea, and we wish you a happy stay in Brussels.
The next item is the Council statement on the Programme of the British Presidency, for which purpose I am going to give the floor to its Prime Minister, Mr Tony Blair, whom I welcome. I would like to remind you that, before today, the Conference of Presidents of Political Groups of this Parliament has had the opportunity to meet with the British Presidency in London; that gave us the opportunity to exchange a series of points of view with the Prime Minister on the way the United Kingdom is going to conduct its rotating Presidency of the Union. But it is now time to inform the plenary of this Parliament.
. Mr President, colleagues, distinguished guests, it is an honour to be here in the European Parliament today. With your permission, I will come back after each European Council during the UK presidency and report to you. In addition, I will be happy to consult Parliament before each Council so as to have the benefit of the views of the European Parliament before any Council deliberations.
This is a timely address. Whatever else people disagree upon in Europe today, they at least agree on one point: Europe is in the midst of a profound debate about its future. I want to talk to you plainly today about this debate, the reasons for it and how to resolve it. In every crisis there is an opportunity. There is one for Europe now, if we have the courage to take it.
The debate over Europe should not be conducted by trading insults or in terms of personality. It should be an open and frank exchange of ideas. At the outset, I want to describe clearly how I define the debate and the disagreement underlying it. The issue is not between a ‘free market’ Europe and a social Europe, between those who want to retreat to a common market and those who believe in Europe as a political project. This is not just a misrepresentation. It is designed to intimidate those who want to change Europe by representing the desire for change as a betrayal of the European ideal, to try to shut off serious debate about Europe’s future by claiming that the very insistence on debate is to embrace the anti-Europe. It is a mindset I have fought against all my political life. Ideals survive through change. They die through inertia in the face of challenge.
I am a passionate pro-European. I always have been.
I was wondering whether this was going to be a lively forum, and I am delighted to see that it is.
It is called democracy and long may it be so.
The first time I voted was in 1975, in the British referendum on membership, and I voted ‘yes’. Shortly before the British election in 1983, when I was the last candidate in the United Kingdom to be selected, and when my party had a policy of withdrawing from Europe, I told the selection conference that I disagreed with the policy. Some thought I had lost the selection, some perhaps wish I had.
But I then helped to change that policy in the 1980s and I am proud of that change. Since becoming Prime Minister, I have signed the European Social Chapter; helped, along with France, to create the modern European defence policy; have played my part in the Amsterdam, Nice and Rome Treaties.
This is a Union of values, of solidarity between nations and people ...
… of not just a common market in which we trade, but a common political space in which we live as citizens. It always will be. I believe in Europe as a political project. I believe in Europe with a strong and caring social dimension. I would never accept a Europe that was simply an economic market.
To say that this is the issue is to escape the real debate and to hide in the comfort zone of the things we have always said to each other in times of difficulty. There is not some division between the Europe necessary to succeed economically and social Europe. Political Europe and economic Europe do not live in separate rooms. The purpose of social Europe and economic Europe should be to sustain each other. The purpose of political Europe should be to promote the democratic and effective institutions to develop policy in these two spheres and across the board where we want and need to cooperate in our mutual interest. But the purpose of political leadership is to get the policies right for today’s world.
For 50 years European leaders have done that. We talk of crisis; let us first talk of achievement. When the war ended, Europe was in ruins. Today the European Union stands as a monument to political achievement: almost 50 years of peace, 50 years of prosperity, 50 years of progress. Think of it, let us all be grateful for it and be proud of what has happened in Europe in these past 50 years.
The broad sweep of history is on the side of the European Union. Countries round the world are coming together today because in collective cooperation they increase individual strength. Until the second half of the 20th century, individual European nations had, for centuries, dominated the world, colonised large parts of it, and fought wars against each other for world supremacy. Then, out of the carnage of the Second World War, political leaders had the vision to realise that those days were gone. Today’s world does not diminish that vision: it demonstrates its prescience.
The United States is the world’s only superpower. But within a few decades China and India will be the world’s largest economies, each of them with populations three times that of the whole of the European Union. The idea of Europe, united and working together, is essential today for our nations to be strong enough to keep our place in this world.
But now, almost 50 years on, we have to renew. There is no shame in that. All institutions must do it, and we can, as well, but only if we remarry the European ideals we believe in to the modern world in which we live. If we do not, if Europe defaulted to euroscepticism, or if European nations, faced with the immense challenge we have in front of us, decided to huddle together, hoping we can avoid globalisation, shrink away from confronting the changes around us, take refuge in the present policies of Europe as if by constantly repeating them, we would by the very act of repetition make them more relevant, then we risk failure. Failure on a grand, strategic scale. This is not a time to accuse those who want Europe to change of betraying Europe. It is a time to recognise that only by change will Europe recover its strength, its relevance, its idealism and therefore its support amongst the people.
As ever, the people are ahead of the politicians. We always think as a political class that the people, unconcerned with the daily obsession of politics, may not understand it, may not see its subtleties and its complexities. Ultimately, people always see politics more clearly than we do, precisely because they are not obsessed with it on a daily basis.
The issue, therefore, is not about the idea of the European Union. It is about modernisation and policy. It is not a debate about how to abandon Europe, but how to make it do what it was set up to do: improve the lives of people. And right now, they are not convinced.
Consider this. For four years Europe conducted a debate over our new Constitution, two years of it in the Convention. It was a detailed, careful piece of work setting out the new rules to govern a Europe of 25, and then in time 27, 28 and more Member States. The Constitution was endorsed by all governments. It was supported by all leaders. It was then comprehensively rejected in referendums in two founding Member States, in the case of the Netherlands by over 60 per cent. The reality is that, as we speak today at least, to secure a ‘yes’ vote in a referendum in most Member States would be difficult.
There are two possible explanations. One is that people studied the Constitution and disagreed with its precise articles. I doubt that was the basis of the majority ‘no’. This was not an issue of drafting or specific textual disagreement. The other explanation is that the Constitution became merely the vehicle for the people to register a wider and deeper discontent with the state of affairs in Europe. I believe this to be the correct analysis. If so, it is not a crisis of political institutions. It is a crisis of political leadership.
People in Europe are posing hard questions to us. They worry about globalisation, about job security, about pensions, about living standards. They see not just their economy, but also their society changing around them. Traditional communities are broken up. Ethnic patterns change. Family life is under strain as families struggle to balance work and home. We are living through a profound era of upheaval and change. Look at our children and the technology they use and the jobs market they face. The world is unrecognisable from that which we experienced as students twenty or thirty years ago. When such change occurs, moderate people must give leadership. If they do not, the extremes gain traction on the political process. It happens within a nation. It is happening in Europe now.
Just reflect. The Laeken Declaration which launched the Constitution was designed, and I quote, ‘to bring Europe closer to the people’. Did it? The Lisbon Agenda was launched in 2000 with the ambition of making Europe, and I quote, ‘the most competitive place to do business in the world by 2010’. We are half way through that period. Has it succeeded? I have sat through Council Conclusions after Council Conclusions describing how we are reconnecting Europe to the people, but are we?
It is time to give ourselves a reality check and to receive the wake-up call. The people are blowing the trumpets around the city walls. Are we listening? Have we the political will to go out and meet them so that they regard our leadership collectively as part of the solution, and not part of the problem?
That is the context in which the budget debate should be set. People say we need the budget to restore Europe’s credibility. Of course we do, but it should be the right budget. It should not be abstracted from the debate about Europe’s crisis, it should be part of the answer to it.
I want to say a word about last Friday’s summit. There have been suggestions that I was not willing to compromise on the UK rebate; that I only raised common agricultural policy reform at the last minute; that I expected to renegotiate the CAP last Friday night. In fact I am the only British leader that has ever said I would put the rebate on the table. I have never said we should end the CAP now or renegotiate it overnight. Such a position would be absurd. Any change must take account of the legitimate needs of farming communities and must happen over time. I have said simply two things: that we cannot agree a new financial perspective that does not at least set out a process that leads to a more rational budget …
… and that this must allow such a budget to shape the second half of the perspective up to 2013. Otherwise it will be 2014 before any fundamental change is agreed, let alone implemented. In the meantime, of course Britain will pay its full share of enlargement. I might point out that on any basis we would remain the second highest net contributor to the European Union and have in this financial perspective paid billions more than similar-sized countries. That is actually the context for this debate on the budget.
So what would a different policy agenda for Europe look like? First, it would modernise our social model. Again, some have suggested that I want to abandon Europe’s social model. But tell me, what type of social model is it that has 20 million unemployed across Europe; …
… that has productivity rates falling behind those of the United States; that is allowing more science graduates to be produced by India than by Europe; and that on any relative index of a modern economy – skills, research and development, patents, information technology – is going down and not up? India will expand its biotechnology sector fivefold in the next five years. China has trebled its spending on research and development in the last five years. Of the top 20 universities in the world today, only two are now in Europe.
The purpose of our social model should be to enhance our ability to compete, to help our people cope with globalisation, to let them embrace its opportunities and to avoid the dangers. Of course we need a social Europe, but it has to be a social Europe that works. And we have been told how to do it. The Kok report of 2004 shows the way: investment in knowledge; in skills; in active labour market policies; in science parks and innovation; in higher education; in urban regeneration; and in help for small businesses. This is modern social policy, not regulation and job protection that may save some jobs for a time at the expense of many jobs in the future.
And since this is a day for demolishing caricatures, let me demolish one other: the idea that Britain is in the grip of some extreme Anglo-Saxon market philosophy that tramples on the poor and disadvantaged. The present British Government has introduced the New Deal for the unemployed, the largest jobs programme in Europe that has seen long-term youth unemployment virtually abolished in my country. It has increased investment in our public services more than any other European country in the past five years. We needed to do this, it is true, but we did it. We have introduced Britain’s first minimum wage. We have regenerated our cities, we have lifted almost one million children out of poverty, two million pensioners out of acute hardship and are now embarked on the most radical expansion of childcare, maternity and paternity rights in our country’s history. We have done all this on the basis of, and not at the expense of, a strong economy. So that is the first thing, to modernise our social model.
Second, let the budget reflect these realities. The Sapir report shows the way. Published by the European Commission in 2003, it sets out in clear detail what a modern European budget would look like. Let us put it into practice. But a modern budget for Europe is not one that ten years from now is still spending 40 per cent of its money on the common agricultural policy.
Third, implement the Lisbon Agenda. On jobs, labour market participation, school leavers, and life-long learning we set targets at Lisbon, but frankly, at present we are nowhere near meeting those targets by 2010. The Lisbon Agenda told us what to do, let us do it.
Fourth, and here I tread carefully, get a macroeconomic framework for Europe that is disciplined but also flexible. It is not for me to comment on the eurozone, but I just say this: if we agreed real progress on economic reform, if we demonstrated real seriousness on structural change, then people would perceive reform of macro policy as sensible and rational, not a product of fiscal laxity but of common sense. We need such reform urgently in Europe if Europe is to grow.
After the economic and social challenges, then let us confront another set of linked issues: crime, security and immigration. Crime is now crossing borders now more easily than ever before. We estimate that in the UK alone organised crime is costing us GBP 20 billion a year. Migration has doubled in the past 20 years. Much of it is healthy and welcome, but it must be managed. Illegal immigration is an issue for all our nations and a human tragedy for many thousands of people. It is estimated that 70 per cent of illegal immigrants have their passage facilitated by organised criminal groups. Then there is the repugnant practice of human trafficking, whereby organised gangs move people from one region to another with the intention of exploiting them when they arrive. Between 600 000 and 800 000 people are trafficked globally each year and every year over 100 000 women are victims of people trafficking in the European Union.
Again a relevant Justice and Home Affairs agenda would focus on these issues: implementing the European Union action plan on counter-terrorism, which has huge potential to improve law enforcement as well as addressing the radicalisation and recruitment of terrorists; cross-border intelligence and policing on organised crime; developing proposals to hit the people and drug traffickers hard in opening up their bank accounts, harassing their activities, arresting their leading members and bringing them to justice; getting returns agreements for failed asylum-seekers and illegal immigrants from neighbouring countries and others; developing biometric technology to make Europe’s borders secure. All of these are issues we can concentrate upon.
Then there is the whole area of common foreign and security policy. We should be agreeing practical measures to enhance European defence capability, to be prepared to take on more peacekeeping and enforcement missions. We should develop the capability, with NATO, or where NATO does not want to be engaged then outside it, to be able to intervene quickly and effectively in support of conflict resolution. Look at the numbers today in our European armies and the expenditure we make on defence. Do they really answer the strategic needs of today?
Such a defence policy is a necessary part of an effective foreign policy. But even without it, we should be seeing how we can make the influence of the European Union count. When the European Union agreed recently to a doubling of aid, and in particular a doubling of aid to Africa, it was an immediate boost not just for that troubled continent, but for European cooperation. We are world leaders in development today, we should be proud of it.
We should be leading the way on promoting a new multilateral trade agreement which will increase trade for all, especially the poorest nations.
We are leading the debate on climate change and developing pan-European policies to tackle it. Thanks to Javier Solana, Europe has started to make its presence felt in the Middle East peace process. My point is very simple: a strong Europe would be an active player in foreign policy, a good partner of course to the United States, but also capable of demonstrating our own capacity to shape and move the world forward.
Such a Europe – its economy in the process of being modernised and its security enhanced by clear action within our borders and beyond – would be a confident Europe. It would be a Europe confident enough to see enlargement not as a threat, as if membership were a zero sum game in which old members lose as new members gain, but an extraordinary, historic opportunity to build a greater and more powerful Union. Be under no illusion. If we stop enlargement or shut out its natural consequences it would not, in the end, save one job, keep one firm in business, prevent one delocalisation. For a time it might, but not for long. In the meantime, Europe would become more narrow, more introspective and those who garner support would be those not in the traditions of European idealism but in the traditions of outdated nationalism and xenophobia.
I tell you in all frankness, it is a contradiction to be in favour of liberalising Europe’s membership but against opening up its economy. If we set out that clear direction, if we then combine it with a Commission – as this one under José Manuel Barroso’s leadership is fully capable of doing – that is prepared to send back some of the unnecessary regulation, peel back some of the bureaucracy and become a champion of a global, outward-looking competitive Europe, then it will not be hard to capture the imagination and support of the people of Europe.
In our presidency, we will try to take forward the budget deal; to resolve some of the hard dossiers like the Services Directive and Working Time Directive; to carry out the Union’s obligations to those like Turkey and Croatia that wait in hope of a future as part of Europe; and to conduct this debate about the future of Europe in an open, inclusive way, giving our own views strongly but fully respectful of the views of others.
There is only one thing I ask: do not let us kid ourselves that this debate is unnecessary; that if only we can assume business as usual, people will sooner or later relent and acquiesce in Europe as it is, not as they want it to be.
In my time as Prime Minister, I have found that the hard part is not taking the decision, it is spotting when it has to be taken. It is understanding the difference between the challenges that have to be managed and those that have to be confronted and overcome. This is such a moment of decision for Europe.
The people of Europe are speaking to us. They are posing the questions. They are wanting our leadership and it time we gave it to them.
. Mr President, President of the Council, honourable Members of the European Parliament, we have entered a turbulent period in European politics and last week’s difficult European Council simply reflects that fact. If nothing else, last week’s meeting of European leaders established a need for the new political consensus that I called for in this very Chamber some time ago; a consensus that is vital if we are to avoid all ideological confrontations and paralysis; a consensus that is vital if we are to deliver on our programme of prosperity, solidarity and security. The way to reconnect Europe to its citizens is by delivering solutions to the concrete challenges they face.
Prime Minister Blair, your presidency is taking place at a decisive moment for Europe. Saying this has become a cliché, but this time it happens to be true. This has important implications for the responsibility you are about to take on. It also raises high expectations. The United Kingdom’s record of pragmatism and results-oriented action will be put to the test in the coming six months. Prime Minister Blair, you are a statesman of enormous experience and conviction and you have confirmed today your commitment to Europe as a political project. I therefore have every confidence that you will lead an inclusive, constructive debate on what Europe can do for its citizens and create the consensus required for the urgent decisions that Europe needs.
I am greatly encouraged that achieving this new consensus and playing an active role during the period of reflection called for by the European Council are priorities for the incoming UK presidency. As I outlined here yesterday, the Commission will also fully live up to the special role it has been given for this debate on the future of Europe. You will recall the meetings I proposed with all Member States – including parliaments, social partners, civil society and young people – to listen and share ideas. A strategy paper will draw on the results of this debate and tackle fundamental questions about the future of Europe. This will feed into next June’s European Council under the Austrian presidency, where we will reassess the situation. I am sure the European Parliament will play a vital role in all this.
As 50 years of history have taught us, the day-to-day business of the European Union continues, even during one of its periodic crises – and so it should. It is crucial that we address the core issues that help to define the Europe our citizens want. But we must not get lost in a period of narrow introspection. It is by actions, not words, that we will win back public trust and confidence.
There is certainly plenty of business to be getting on with, as Prime Minister Blair has just made clear. The goals and priorities he has outlined for the UK presidency over the next six months closely match those of the European Commission and he can count on our support and advice in working towards them.
I wish to take this opportunity to highlight one or two of them in particular. Economic renewal and reform remain the cornerstone of this Commission. The next six months will see the launch of concrete steps to turn the revitalised Lisbon Agenda into reality. The mid-term review of the Lisbon Agenda is behind us. Now is the time for action at both European and national level. Member States will present their national reform programmes this October. These will set out in detail the principal measures they are taking to support our programme for growth and jobs. The Commission, for its part, will present a Community reform programme over the summer. This will set out the different priority actions, both legislative and financial, that need to be adopted or decided upon at European level in support of the Lisbon Agenda. Naturally, our ambitions on Lisbon will be tempered to a greater or lesser extent by the final outcome on the negotiations on the financial perspectives. It is regrettable that the heaviest cuts to the current negotiating box fall on precisely that heading which most supports Lisbon-related policies. That would not have happened if the ‘one per cent club’ of countries did not fight to reduce Europe’s ambitions.
But there is now a real urgency to reach an agreement to avoid paralysis in the Union beyond 2006, a paralysis which will have a negative effect on our policies and on Member States, particularly the new ones. The new members of the European Union expect concrete signals of our solidarity and not just words. That is why we must make further efforts on the existing proposals and the work of the Luxembourg presidency. This does not mean that we should abandon the search for a better-balanced budget, reflecting a good compromise between existing spending on our tried and tested policies, in particular cohesion and our new policy agenda for growth and jobs. That is why I called for a review clause even before the European Council. We need a review clause because we cannot know exactly what the world will be like in 2013. But we cannot wait for 2013. Given the urgency, it is not reasonable to put everything into question now. What is reasonable is to approve the financial perspectives now, working on the basis of the Luxembourg presidency, and accept a review clause during the period of those financial perspectives …
… so that we can adapt the priorities, the structure of expenditure and the structure of resources to the changing circumstances.
Responsibility now lies with the UK presidency to ensure that this is brought to a rapid conclusion, and the Commission is ready to work with it and other Member States to do this.
One core area of the Lisbon Agenda is better regulation. It is not by chance that the first major Commission initiative to implement the revised Lisbon Strategy was the March communication on better regulation for growth and jobs. In that context, we have called for closer collaboration between the European Union and Member States. The UK presidency’s contribution will be essential to the success of this process.
We also need this Parliament and the Council of Ministers to make renewed efforts to ensure the quality and workability of the rules you adopt. A first target must be agreement next month on a common approach to impact assessment across all three institutions. In our bid to cut down on red tape and unnecessary administrative burdens, we are now reviewing proposals that were tabled by preceding Commissions but which have not yet been adopted by the legislators. Our objective is to ensure that pending proposals are in line with our Lisbon priorities. Some 200 pending proposals are under examination. In early autumn we will conclude whether these should remain on the table, be amended or simply thrown out. Finally, in October the Commission will present the next phase of its simplification programme setting out a work programme for 2006-2007.
Another priority I would like to pick out from the many priorities jostling for attention is Africa. I have always said that Africa should be a flagship issue of the Commission. We got off to a good start with our April package of proposals aimed at accelerating European Union progress towards the Millennium Development Goals and giving priority to sub-Saharan Africa. I regret that the European Council’s agreement to our proposals went unnoticed in all the drama of last week. This agreement provides the UK presidency with a solid basis for defending the European Union’s position in the important events which mark 2005 as the year of development, particularly the United Nations Summit in September.
I wish to congratulate the UK on making Africa a priority for its European Union and G8 presidencies, as this will give a welcome extra boost to ongoing activities at European Union level. This autumn, for example, the Commission will present a European Union strategy for Africa which will put flesh on the bones of its focus on Africa. This focus aims to accelerate European Union action in three key areas: governance, interconnection and equity. In order to give a decisive incentive for the reform of Africa’s governance, the Commission proposes to support the implementation of reforms triggered by the Africa peer review mechanism. The Commission also proposes a replenishment of the peace facility so as to provide the African Union with the necessary financial muscle to cope with Africa’s conflicts. We are already supporting the African Union mission in Darfur, for example.
I am pleased that the UK presidency will maintain the momentum also on climate change. This is a top issue for the European Union. Not only must we live up to our commitments under the Kyoto Protocol, we must also start intensifying discussions on the international climate policy regime post-2012 and we must engage our main partners in that direction. A post-2012 framework must build on five elements: the participation of all major emitting nations; the use of market-based instruments; the inclusion of more sectors, such as international aviation and shipping; the development and use of new technologies and support to enable the poorest and worst-affected countries to adapt effectively to climate change. December’s United Nations conference on climate change in Montreal will be an important staging-post in this debate.
Also in December – and this is the last priority I should like to touch upon – is the WTO ministerial meeting in Hong Kong. It is crucial that we spare no effort in making this a success. Only then can we hope to bring the Doha Development Agenda to a speedy and successful conclusion, which is the key to greater prosperity, not only for our citizens but also for those in developing countries.
The UK presidency will see the launch of a period of reflection called for by the European Council. We must look within ourselves for a new consensus and strive to regain the confidence of our citizens, but we must also look outwards towards our global responsibilities and opportunities. We must be a generous Europe, a Europe of solidarity, a Europe of values as well as markets. My Europe – the Europe I want to be part of – is big enough to do both these things. The Europe we want is a Europe where we have both economic and political integration. We believe in Europe as a political project. I hope the UK presidency will make an important contribution to a political Europe and a dynamic Europe.
.  Mr President, Prime Minister and future President-in-Office of the European Council, Mr President of the Commission, ladies and gentlemen, we heard yesterday a significant speech by the outgoing President-in-Office of the European Council, Mr Jean-Claude Juncker. Today finds us hearing another significant speech by the current Prime Minister of the United Kingdom and incoming President-in-Office of the European Council. I would also like to express my thanks to the President of the Commission for his speeches yesterday and today.
Having been a Member of this House since 1979, I have to say that there has never, in all those years, been such intensive debate about the future shape of the European Union as we have had yesterday and today. That is a victory for democracy, a victory for parliamentarianism, a victory for the people of Europe, as the fact that this debate is open to the public means that the people of Europe can participate in it. It is for that reason that these two days – yesterday and today – must be our starting point when it comes to informing the European public throughout the European Union, and it is here that the debates must be conducted. For that reason, our debates yesterday and today are already of major importance.
It is also necessary for each succeeding President-in-Office of the European Council to justify his conduct in this Chamber and before the European Parliament whenever he has met with defeat, as he did last weekend. Defeat on the financial issue was not in itself all that tragic, but, because it came on top of the defeats in the referenda, that made the crisis all the more acute. We insist that it is not behind the closed doors of the European Council that the great debates on our future must be held, but here in the midst of the representatives of the peoples of the European Union, here in the European Parliament. That is how it must be in the future!
You, the incoming President-in-Office of the European Council, have an immense and difficult task ahead of you. You spoke about respect. There is indeed a need for respect in Europe, not just respect for the great, but for great and small alike. We want no new axes forged between the major states in Europe; we want every country and every citizen to be taken seriously, for this Europe of ours is one in which we share together, and we want it to be a strong Europe, a strong European Union and a Europe that is a Community. That is our goal, and it is one from which we shall never be deflected.
It is for that reason that we are glad that you began your speech by saying that your model does not involve retreating to a free trade area. If your actions reflect your words, if what you do in practice makes clear your desire for a community in Europe, then we are right alongside you. When it comes to reforming European policies, you gain in credibility if you leave no room for doubt about your European vocation, and I ask that you make this clear during your Presidency.
We now have to resolve the crisis of confidence in which we find ourselves, to re-establish trust between the actors in the European Council and regain the confidence of the public. It follows that what is in the Constitution, our common values and the decision-making processes that we need in order to resolve the issues about our future must become legal and political realities. What I ask is that we should not take this pause for reflection as a pause as such, but as a pause in which to think about how we can establish a legal – and hence political – foundation on which this European Union of ours can become effective in the future.
You now have an immense task ahead of you, one about which Mr Juncker spoke yesterday: the Financial Perspective, about which there was a fair old bit of haggling at the European Council. Mr Böge has put forward a proposal from this House relating to the Financial Perspective, and, if you want the possibility of compromise, I urge you to be guided by it. Mr Blair, you are a Labour Prime Minister; it was our friend John Major who, as the United Kingdom’s Prime Minister in 1992, managed to put together a Financial Perspective for the whole of the European Union, which was at that time the European Community. I wish you, a Labour Prime Minister, the same success that the Conservative, John Major, had in 1992.
Now for my final point, if the President will allow me a few seconds more. You said that we have to carry the people with us. We must indeed carry the public with us, but the public want to have a sense of being representative of their own countries as well as of being Europeans together. Let us then think about the borders of the European Union; not every country that wants to join it should be welcomed in, for then Europe would risk losing its identity. Let us go to work on Europe together. Prime Minister, it is now 10 a.m., while in the United Kingdom, where the clocks keep rather different time, it is 9 a.m. You got up early this morning. Let us always get up early to go to work on Europe! We need, though, to be calm in action, so we need to have had a good night’s sleep. Our vision is still a vision of Europe; make it a reality, and we will be by your side.
.  Mr President, ladies and gentlemen, thank you, Prime Minister, for speaking with such frankness. Yours was the sort of frank speech that does one good, and I know that you are the sort of man who can take that sort of language, so I will start with some: John Major may well have been a great Briton, but your beating him gave us particular pleasure.
Today, Mr Blair, sees not only the beginning of your Presidency of the Council, but also – and this should not be forgotten – the beginning of another great European event, the Tour de France, and when I apply what I think about the Tour de France to the United Kingdom, I have to say that the UK has, in the last few years, always rather pedalled along at the rear of the pack. If you think back to Schengen, or to the euro, Great Britain was always, one might say, just before the follow-up vehicle. Now, Mr Blair, you must place yourself at the head of the pack, and on a mountain stretch too! We are just coming up to Alpe d’Huez, and I think you should bear in mind that the winner of the Tour gets to wear the only if he makes it through the whole distance and wins every stage. Today sees the beginning of the , a short time-trial that has augured well for the future, and, as we discuss your performance in it, let us consider carefully what you actually said.
You are right to say, Mr Blair, that the time is ripe for reforms and changes. That is indeed the case. I quite clearly heard you say that this is not the time for accusing those who want to change Europe of betraying it. You are right in that, but this is not the time either to put those who want to defend our European social model into a museum – you are right there too. Improving our people’s living conditions is dependent upon change, and, while you are right to say that Europe needs more flexibility and more competitiveness both at home and abroad, it needs them because something nobody can dispense with depends upon them. By that I mean the growth that they create, which itself is needed in order to create jobs, but not only for their own sake; they must be worthwhile jobs, secure and properly paid so as to enable people to live decently from them – that is what we, in Europe, are aiming for!
And, if the change you seek is none other than that very change in the European Union, then Tony Blair the Socialist will have Europe’s Socialists side by side with him – of that you may be certain.
We must be precise in the debate on reforms in which we are engaged. You, Mr President-in-Office and Prime Minister, are right, and Mr Poettering – whom you really did manage to get worked up today – found the right way of saying it: there are debates that have to be conducted, and they have to be conducted here. We must, however, conduct them in such a manner that the public can understand what they are about, and that is where we must not confuse one thing with another. Yes, Mr Blair, of course we have to reform the common agricultural policy, and yes, of course, we need to spend more on research and development. What we must not do, though, is act as if agriculture were the only thing going on in Europe, and there were no research and development being done.
Our Budget expert, Mr Walter, gave our group some more figures yesterday, and I want to run through them again briefly. Taking all agricultural expenditure together, we, in the European Union as a whole, spend 0.48% of Europe’s total gross domestic product on agriculture. Add together what the EU and all its Member States spend on research and development, and it works out that, even now, that figure reaches 0.86%.
That figure must be increased – you are right in saying that – and there is room for reform in agriculture, but these are long drawn-out processes and our credibility depends on our not acting as if Europe amounted to no more than agriculture, without research or development.
If, Mr Blair, you want to make the European Union deeper, then we are right alongside you. I am grateful to you for having, here in this Chamber today, committed yourself to the Constitution. I was there as a witness when you signed it in Rome, and I think it is marvellous how the United Kingdom, under your presidency of the Council, is committing itself to the Constitution; there are quite enough people who are committing themselves to it in public and doing something different behind the scenes. We have had our fill of politicians who, by their words, throw spanners in the works of European integration and then complain that the European engine is faltering; I find it highly praiseworthy that you should distinguish yourself from them this morning, and for that I am grateful to you, for what is crucial is that we speak frankly and are open and honest in debating the future of Europe.
Let me draw to a close by saying that, if you are willing to compromise on the Budget, the services directive and the working time directive, then we will back you in that. Yet the credibility of your own demand for a compromise, Mr President-in-Office and Prime Minister, is always in proportion to your own willingness to enter into one. At some point, then, you must say what you are willing to contribute. To let others make their move before considering making your own may well be the right thing for a British Prime Minister to do, but it is not enough for the President of the Council of the European Union.
Note well from whom you get applause; it is the Right wing in this House that has just applauded you. They have chosen not to hear you say that we want to welcome Turkey into the European Union. It is those who are sitting on this side of the House who will be the first to embrace you for saying that. Thank you for your attention.
. Thank you, Mr President. Prime Minister, you take the helm of a craft lacking direction, wallowing in heavy seas. You have every opportunity to show leadership. For too long your country has been vulnerable to the caricature sketched 50 years ago by the musical comedy duo Flanders and Swann in their ditty ‘The English are best’, which lambasts the character of other Europeans and insists ‘The English are moral, the English are good, and clever and honest .... but misunderstood’!
Britain has moved on since then – heavens, even England has moved on! Modern, meritocratic Britain has a level of intercultural sensitivity not common to its forebears and your speech today reflects that. But one speech will not suffice to set aside years of suspicion. You need to show that Britain is of Europe, not just with it.
That you will build on the Union’s institutions, not undermine them; that your drive for reform is rooted in creating consensus, not delighting in division; that your protestant work ethic caters for a catholic sense of community.
The phenomenon we call globalisation is re-shaping our world view, as you say. It opens to humankind new opportunities, yet also puts new strains on our societies. The three biggest challenges we face – Third World misery and the migration it generates, climate change, internationally organised crime – all require supranational responses. You are right to direct EU priorities to meeting new global demands, complementing the work of the G8. But we look forward to seeing how you will do all that on 1% of GNI.
You are correct, too, that there is a cognitive dissonance between reality and political debate, that we need to get the politics right and give Europe a compelling narrative. So let me give you three suggestions.
First, Council transparency. Europe can no longer be built on secrecy and spin. If people do not understand what is happening, you cannot reproach them for rejecting it.
Change the rules of the Council of Ministers. The public has a right to know what is being decided in their name and by whom, even if they disagree. That is the nature of democracy.
Second, parliamentary scrutiny. National parliaments do not need a European Constitution to scrutinise the European work of their ministers more closely, but they need to be engaged in a process of monitoring and holding ministers to account. The European Parliament must also be listened to if we reject draft laws for infringing citizens’ rights or exceeding EU competences.
Third, public debate. This debate cannot wait for the need to underwrite a treaty that governments have already signed. Did you go out and meet your trumpet-blowing people in your recent general election? As President Borrell pointed out last week, the rejection of the Constitution was less about the text than the context. Last week called you . Show it. The EU will be leaderless for as long as its national leaders play to their public galleries. You will not secure support for supranational solutions if you claim the credit for common successes and blame Brussels for every ill. Stop referring to ‘Europe’ as if it were a thing apart.
Liberals and Democrats will back your presidency and your drive for better regulation. We will help you forge a Financial Services Action Plan to make money move more easily. We will support a single market in services if you protect proper public provision and if you heed our concerns for personal freedom we will tackle terrorism together with the Council.
We also welcome a debate on the structure of a budget inconsistent with the competitiveness and innovation foreseen in Lisbon. Rapid and radical reform of rural spending cannot credibly be contemplated, however, without co-financing the CAP to redress French and British budget imbalances.
Prime Minister, I welcome your speech today. It offers the promise to our continental colleagues of a less perfidious albion. Heed the words of St Francis of Assisi, quoted on a similar occasion by one of your predecessors: bring pardon where there is injury and harmony where there is discord. That is the road to new respect for Britain and the European Union.
. – Mr Blair, I think that, today, you have issued a challenge. You have said, ‘I want to change Europe’. Welcome to the club, TonyYou are welcome to do this job. In that case, though, let us make a few things clear.
You are not John, Duke of Bedford, Mr Balkenende is not Bishop Cauchon and Mr Chirac is not Joan of Arc. That is old Europe. The 100 Years’ War is over, and we need to tell that to Mr Chirac, to Mr Schröder, to Mr Blair and to the rest. Europe is exactly the opposite; that is why you were right to say ‘Europe needs leadership’, but who wants to be the leader? Today, a modern leader must tell the truth.
Mr Blair, you applauded when Mr Barroso referred to the 1%, the skinflint letter that you, Mr Blair, comrade Blair, signed. You withdraw your signature. Welcome to the club, Mr Blair, welcome to the club. And, if I understand it correctly, in 2002, it was your government that rejected the setting of a ceiling for the big agribusinesses, it was your government that gave EUR 300 000 so that the Duke of Bedford, the Queen and Prince Charles could have their subsidies from the European Union. Welcome to the club, Mr Blair, welcome to the club. And because you rejected that, Tate and Lyle, the biggest sugar company, received EUR 180 million last year. Welcome to the club, Mr Blair. You will put an end to the situation with Tate and Lyle, with their European aid and subsidies, because they do not deserve it; we agree with you, Mr Blair. You see, telling the truth is sometimes difficult.
You said something else that was very interesting; you said ‘politicians fight populism’. You are right. We, I lost the referendum on Europe, and we must confront that defeat. You must confront your own defeat: the people of Europe said no to the invasion of Iraq. Confront the people of Europe on this subject, too. Welcome to the club, Mr Blair.
It is always easy to lecture everybody, and I am a specialist in lecturing: I know how easy it is. But if there is one thing I know, it is that, if you want to modernise Europe, the modernisation must be environmentally and socially sustainable. That is what we are calling for.
If you say that the French model is not working, that the right-wing French Government is not working, you are right. If you say that the German Government is clearly not working, you are certainly right. In that case, however, the problem is that Europe cannot operate on the model of the United Kingdom, Europe cannot operate on the model of France, Europe cannot operate on the model of Luxembourg or of the Netherlands. The intelligence of Europe lies in finding a blend between those models and, to do that, Mr Blair, you must not remain Prime Minister of the United Kingdom, but become President of Europe, with a vision of Europe.
We have economic and social problems, and we have environmental problems. Therefore, take responsibility and say that Europe, the whole of Europe, must meet the Kyoto commitments. You must take responsibility, and the UK must take the responsibility to give more than 0.35% to development aid, because poverty in the world needs it. Mr Juncker was right to propose to eradicate world poverty within the first half of this century. Let us make that commitment together. Welcome to the club, Tony, we are with you
To conclude, it is exactly ten years since Srebrenica; it is ten years since Europe, the shame of Europe and of the world, was put before us. I call on you to take an initiative. The Dayton Agreements cannot and will not make Bosnia and the Balkans work. Take this grand initiative, go to see your friend George Bush, go to see your friend Mr Chirac, go to see all your friends and say ‘We need to put an end to Dayton, Europe has (...)’
.  Mr President, Mr Barroso, you have, Mr Blair, put your finger on the tragic inability of the EU, as it is now, to meet the expectations of our fellow citizens. You have spoken of change, modernisation and solidarity. Very good. Now let us look at things a little more closely. On three occasions in the space of a month, each time in a very different context, we have had the opportunity to acquaint ourselves with the top priorities of the UK Presidency.
The first time was on 26 May in the form of a succinct and very specific statement by Gordon Brown, Chancellor of the Exchequer, to the House of Commons. I will remind you of four points.
Firstly, I quote, ‘All regulatory proposals must be tested for their impact on competitiveness’. Secondly, an independent business-led advisory group should be set up ‘to give business a central role in the EU rule-making and simplification process’. Thirdly, we will hold a conference in London in July on reducing State aid. Fourthly, we will call for the creation of a barrier-free transatlantic financial market. Dare I say, Prime Minister, that the social courage of these tasks does not exactly leap out at us.
Nevertheless, a few days later, in an interview with the , you said that you wanted to be receptive to what had just been expressed in the French and Dutch referenda. To that end, you called, back then, for reflection on the European social model. It seems to me that we do indeed need such reflection, but we need it so that we can draw lessons from the systematic unpicking to which this infamous model has been subjected practically everywhere over the last few years, in the name of ‘the market above all’. As Commissioner McCreevy so aptly emphasised in the context of the European Policy Forumon 24 January, and I quote, ‘We should remember that the internal market programme is by far the greatest deregulatory exercise in recent history’. The issue is now to reflect on the European social model, yes, but in what direction?
You seem to be convinced that the in that regard is your own model, as it limits apparent unemployment to some 5% of the active population. Does this symbolic figure sum up this model? That does not seem to be the case for all the people of the UK. For example, according to Mr John Monks, General Secretary of the ETUC, who is a friend of yours, the Anglo-Saxon model is no more popular with the UK electorate than elsewhere in Europe. I believe that many labour representatives in the United Kingdom want far-reaching changes. Why are you ignoring them? We gain more from listening to doubts than from repeating certainties.
The third time that we were given the opportunity to see your ambitions for the six months of your Presidency and beyond was of course during your performance at the last European Council. As a well-known song says, you want to make the past a blank slate, or at least send the CAP and the budget back to the drawing board. Very good, but, in that case too, the only valid question is: in order to change it in what direction?
With regard to the CAP, I agree that we should modulate aid to take account of the environment and town and country planning and to avoid productivism. I also agree that we should call into question export subsidies that compete directly with production in developing countries, particularly in Africa. I also agree whole-heartedly with putting a ceiling on aid so that it does not end up making the rich, or those pseudo-farmers sitting in the House of Lords, even richer, but I do not agree with throwing the baby out with the bathwater: a genuine agricultural sector that will protect us from scourges such as mad cow disease and that will guarantee our sovereignty over our own food in the face of ‘agribusiness’, particularly in the US. It is an issue for civilisation.
As for the infamous rebate, you will have to give it up sooner or later, because it flies in the face of common sense. Europeans should be told that, in 2005, this cheque exceeds the whole European research budget. It represents more than all the pre-accession aid granted to Romania and Bulgaria over three years. This year, it adds up to half of all the agricultural and structural aid allocated to all ten new Member States. It enables you to default on your responsibilities on enlargement, and it no doubt helps you to finance the war in Iraq. Finally, your share in financing the EU’s budget is 4.5 points lower than your share in Community revenue. Where is the solidarity in that? You want to talk about the Europe of the future, Mr Blair? Very well, you are on, let us talk about it!
. Mr President, Prime Minister, what a change since 1997 in terms of the rhetoric! Suddenly we have a Labour British Prime Minister talking about low growth in Europe, talking about unemployment in Europe, talking about the failure of European economic policies and common policies. In fact it all sounds a bit like the same sort of thing UKIP has been saying for the last ten years and I am delighted to hear it.
There you were at the Summit last week, the tough British Prime Minister, and I am sure that millions of people at home were watching the early evening news saying there he is! That is our boy, he is the man that is going to stand up for British interests. In fact it seems to me that you are a europhile that has been mugged by reality. Now you are going to lead a battle for the future of Europe. Several times in the last week you have talked about the 21st century, you have talked about the need to modernise. It seems that the devastatingly brilliant third way that you introduced into British politics is what you are going to bring in during this presidency here. The question is, will it work in the European Union?
I am the joint leader of the only Group in this Parliament that has actively been campaigning for ‘no’ votes in the Constitutional referendums. So we feel that we are perhaps rather more in touch with public opinion than all the rest of the Groups in this Parliament.
But I have to say that you are just about the only European Leader who really understands why the people of France and Holland voted ‘no’. I agree with what you said earlier, i.e. that they were saying ‘no’ to the direction that the European Union is going in. I am asking you in your presidency to make sure that those people in France and Holland are not treated with contempt. I am asking you to make sure that the parts of the Constitution such as the separate military command structure, the European Space programme and the establishment of the European Union foreign embassies across the world are halted because they are only given legitimacy by a Constitution that is now best part dead.
You have talked much in recent times about Africa and I know you are very proud of the fact that the aid that will be going to Africa is going up in value. However, the one thing I have spoken on more times in this House since 1999 than any other subject are the appalling European Union fisheries deals with black Africa. There are now over twenty of these deals in place. They are destroying any hope, any prospect for the local artisanal fishermen. We are actually killing hundreds and hundreds of local fishermen every year and what we are doing to the seas off Africa is the environmental equivalent to setting fire to the Serengeti. Everybody here has been deaf to what I have been saying on this, but I believe there is now a body of support across this Parliament to end these deals. If you really want to help Africa, please, stop those deals.
But of course the big challenge, and what you will be judged by, is whether you can turn this ship around; whether you can make Europe more competitive; whether you can make the Lisbon Agenda appear to be rather more than just a child’s wish list to Father Christmas.
Of course my view – our view in UKIP and most of us here on this side of the House – is that we would much rather see a common market. We would much rather see a free trade deal across Europe, rather than the Treaty of Rome and all that has come since. I know that you are not going to do that over the course of the next six months, but I think you have got a real problem. You said earlier that you wanted Europe to do what it was set up to do. Jean Monnet was the inspiration behind this and he wanted a system whereby, under the , the Community picked up power along the way. I would argue that if you now speak to small and medium-sized businesses – not just in Britain, but right across the European Union – the trouble is that the legislation, the , the body of law, has gone too far already. The challenge for your presidency – and perhaps you could explain to me in your response – is how you are going to turn the ship around. If you can reform the European Union, Mr Blair, then I may even change my mind. I may even think it is worth us staying as a Member State.
. Mr President, I too would like to join with my colleagues in welcoming Prime Minister Blair to the House and thanking him for his contribution and his speech this morning.
Much as I appreciate that speech, I am somewhat disconcerted by Gordon Brown’s annual address at the Mansion House last night. Despite the good words and the good intentions, I have three separate conclusions about what we saw last weekend, what we read in the papers from Britain, what we have seen in the news media over the last few days and what Mr Brown said in his speech last night.
Firstly, the plan is: dump the common agricultural policy. Ensure that any budget changes that are made will be predicated upon getting rid of the common agricultural policy. This is despite the fact that in 2002 there was a unanimous agreement amongst all Member States that the CAP budget will be fixed for a period up to 2013 on foot of reforms and on foot of sacrifices made by people living in rural areas and people involved in agriculture, including the reduction in the annual budget of CAP because there was no cost of living increase or no inflation index allowed for increasing of funding. So therefore what people really need to see is certainty.
Second, much emphasis is being placed upon the lack of ability on the part of Europe to deliver on things like the Lisbon Agenda and creating more jobs. Let us get real about this. Europe is as incapable of creating jobs as the British Government is of creating jobs. It is up to us as legislators and as rule makers to ensure that the legislation and the regulations that we put down do not impede private industry and private business to give them the right atmosphere, the right opportunity in which to thrive and to grow. And it is ridiculous to speak about how we must do more at European level when at the same time you will not increase the budget that is available to the European Union to undertake this work, despite the fact that the numbers of people involved in the European Union and the number of countries involved in the European Union has increased.
I think that if we want to speak about real debate and real engagement then that debate and that engagement must be based upon facts, certainties, not the continuous misconception, myth and innuendo that have been cast about over the last 20 years. Last night I heard Jeremy Paxman on saying that the reform of the sugar regime in Europe was the most disreputable and inefficient form of subsidy given to farmers in Europe and is harming farmers in developing countries. On the same report about these reforms we heard the President of Guyana, the chairman of the Jamaican sugar industry and the chairman of the Mozambique sugar industry saying what a disaster these reforms would be for those countries. The President of Guyana actually said that they would receive EUR 8 million in debt relief because of the fantastic initiative undertaken by yourself and your government as leaders of the G8 with regard to alleviating debt in Africa and it would cost them GBP 44 million to try and comply with the reforms that would be put forward.
Finally, some will say that we are standing on the edge looking into the abyss. As I said to you in London last week, I believe we are standing at the dawn of a new future. You can give the leadership but that leadership requires compromise and consensus. It requires you to bring the other actors together to ensure we have a success.
Mr President, speaking as a British Conservative I would like to congratulate Prime Minister Blair on his recent robust defence of the British rebate in the House of Commons and in Westminster. I urge him to stand firm on the rebate and to honour the clear commitments he has made. I also commend his conversion to a long-standing Conservative policy, that of wide-ranging reform of the EU; reform which is essential now that the EU has ceased to command the respect, or to engage the enthusiasm, of the public.
However, as John Redwood said this morning on the programme, if Mr Blair is serious about reform and deregulation he will have had a team in place for months working out detailed plans. Who are these people? What are these plans?
I am concerned that he has agreed to a period of reflection on the Constitution. There is nothing to reflect about. The decision of French and Dutch voters is extremely clear: France and Holland did not vote for a slightly different Constitution, they voted against the Constitution in its entirety. Under its own terms the Constitution cannot take effect until all Member States ratify it, which will not now happen.
UK voters, given the chance, would have rejected the Constitution by a still wider margin than France or Holland. Overwhelmingly they want trade and cooperation in Europe, they reject your political union.
Mr Blair, will you agree with me that meaningful reform of the EU will require radical renegotiations of the Treaties, including the Treaty of Rome? Will you make this a key objective of the British presidency? Finally, Mr Blair, may I thank you for staying to listen to the debate here today, which you so rarely do in Westminster.
Mr President, on behalf of the Conservative delegation and my European Democrat colleagues, can I welcome the Prime Minister and say that we hope the British presidency will indeed be a truly reforming one.
It is important for our country and our national interest that Britain gives leadership to Europe at a time when fundamental questions on its future are being asked. However, it has to be the right kind of leadership and it has to be the right kind of future. The events of recent weeks have indeed been a wake-up call for politicians across the Union. The fact that the people of France and the Netherlands, two founding States, voted emphatically against the Constitution has to be of profound significance.
I regret that the European Council did not respond decisively to these votes by declaring the Constitution dead. Mr Blair has said that there needs to be a real debate on the kind of European Union that we want in the future and I agree with him. I look to him to lead that debate in the coming months.
We hope that he will show his leadership by explaining exactly what he meant by his comments the other day that there is more than one view on Europe's future. Earlier this week Mr Blair said the crisis is about the failure of leaders to reach agreement with the people who see the world changing, and who want answers to the challenges they face. Well, British Conservatives have been saying this for years about the European Union as we have led the way here in the fields of liberalising our economies, deregulation, the Lisbon Agenda and open accountability and control of our budgets.
If he is now rather belatedly accepting our positions, I certainly welcome his conversion. However, this is not just a crisis of leadership, as he says, but it is also a crisis of legitimacy within the EU institutions. Fine words from our government are all very well, but what we now need is action. The social model has not succeeded in Europe and millions of unemployed with low growth and inflexible labour markets personify economic decline. We now have to compete with India, China and the United States, and the longer we brush the reality aside, the Lisbon Agenda remains nothing but an aspiration.
I turn now to the future financing of the Union. The Prime Minister was right to defend the British rebate. There is a reason for this rebate existing, and it is as strong as it was in 1984. The apparent slippage in the Government's position, which has been confirmed this morning by the Prime Minister, is of concern to us and we obviously watch carefully to ensure that British taxpayers do not become pawns in discussions over the future of our budget.
In conclusion I want to urge the Prime Minister not to be deflected from his stated goals of reform in the Union. We want his rhetoric of recent days to be matched by real leadership and real action.
We hope that he can deliver. It is the interests of all of us that he delivers what he says he will. When we judge him in December we hope that he will not have failed us.
Mr President, I would like to welcome the future President-in-Office by quoting Charles Dickens: 'it was the best of times, it was the worst of times, we had everything before us, we had nothing before us'. So it is with the European Union. At the time of our greatest success, the enlargement to 25, we find ourselves cast down by doubts and recriminations. Globalisation has bred insecurity among our citizens, causing some to doubt the European project and to embrace protectionism and isolationism. Yet it is only by coherent European action that we can confront the threats and seize the opportunities of globalisation.
Unfortunately, much of what the EU has achieved is now taken for granted by the voters and is regarded, frankly, as 'old hat'. We have to define a modern vision of the European Union and its purpose and relevance; a vision based on concrete outcomes, not processes; a vision based on certain key principles.
Firstly, the importance of international partnerships and particularly the most successful partnership of them all, the European Union. We have to recognise that the strength of the EU lies in its supranational institutions which complement and supplement national sovereignty and do not replace it. Secondly, our ability to deliver jobs for our citizens and economic security for their families is central to our continuing success. A successful economy is not an Anglo-Saxon conspiracy, but the key to our survival.
The European Union has already done a lot. In recent days we have heard that EU membership costs this country EUR 20 per head, or that country EUR 50 per head. These figures are insignificant compared with the EUR 6 000 per head by which the single market has benefited its citizens through extra growth. But we must do more to harness the knowledge economy by investing in the projects of the future and not the past.
Economic efficiency depends on social justice. Prosperity comes from a secure workforce and a society that invests in all its citizens, excluding no-one. We need active labour market policies to help people find and keep work. A third of our working-age population is economically inactive. That figure is a disgrace and stands to the condemnation of the EU and its Member States.
Finally, we need an open society where people are free to travel to find work. Such an open society has to be fair and just and not a free ride for the criminals and the terrorists. That is why I particularly welcome the presidency programme on justice and home affairs. Real progress here will show our citizens the benefits of European action. The presidency has to bring Member States together to build a competitive Europe and a Europe capable of giving leadership in the world on issues such as security, climate change and world poverty, the very issues that our citizens are concerned about. I wish you the best of luck.
Mr President, Mr Blair, thank you for a wonderfully committed speech. You are a terrific speaker, and you are very convincing. You would have been more credible, however, if you had presented the same European vision to your electorate at the last parliamentary elections you held. I see your Presidency as an historic challenge. In six months’ time, you can either transfer the Presidency to Austria, having unified Europe, or you can slam the door and leave Europe still more divided than it is at present. It is up to you. First and foremost, it is a question of putting the European agenda above national agendas. That is difficult and demands leadership, but it also requires will, and I hope that you have that will. Above all, you should now, moreover, as one of the leaders of the enlargement process, show solidarity towards our new Member States.
I am pleased that you attach a lot of importance to the Services Directive and that you will do a lot of work on removing the administrative difficulties. Precisely by creating a free market for services, we can give our people jobs and give consumers freedom of choice at fair and reasonable prices. I look forward to seeing, in six months’ time, that you have stood the test as Europe’s best leader. I shall then happily give you your examination certificate.
Mr President, in the past Mr Blair has said that climate change is the biggest threat that we face. He said that it would be a priority for the British presidency. Yet, Mr Blair, we have had just half a sentence on climate change from you in your speech here today. Moreover, yours is a government under which greenhouse gas emissions have actually risen. Yours is a government which has attempted to increase the volume of emissions allowable to British industry under the EU emissions trading scheme. That is hardly a very good start for someone who is pledging to show international leadership on the issue of climate change.
I would like to challenge you to make three key assurances about your presidency. First, to promote mandatory targets for energy efficiency across the European Union. Second, to adopt targets for renewables which are consistent with a reduction of between 30 to 40 per cent of greenhouse gas emissions by 2020. Third, to rule out nuclear power as any kind of so-called solution to reducing CO2 emissions.
When you lecture the rest of Europe about the merits of modernisation, competition and flexibility, yet leave out any reference at all to sustainability: it completely undermines any claims you make to be committed to sustainable development. Yes, Europe must change as you say, but unless that change puts sustainability at its heart then your presidency will lose a vital opportunity to help the European Union regain public support and it will squander a key moment to address climate change seriously.
Mr President, ladies and gentlemen, you, Mr Blair, are not the solution to Europe’s problems; in fact you are one of the problems. You are not a new problem, but an old problem.
The problems of Europe are its inability to work towards achieving peace, and, let us not forget, you went to war in Iraq alongside George Bush. They are democratic, political, economic and social crises precisely due to the liberalist, monetarist and technocratic policies that you advocate, passing off old ideas as new.
You talk about political Europe, but in fact you entrust it all to the market, because for you, politics, the economy and the market are one and the same thing. In fact, whilst you understand that this liberalist Constitutional Treaty is dead, the cure that you propose to us is completely inappropriate, in terms of liberal reforms, starting with the one on services and the labour market: this cure of yours does not even enjoy good health in your own country, as we witnessed with the elections.
No! The solution to Europe’s problems is something else entirely, and it is preciselyto be found in this left-wing, mass Europeanism that has consciously emerged among citizens who have read and understood and expressed themselves by means of the vote in France and the Netherlands. They were not protesting against either Turkey or enlargement, but explicitly against liberalism. They call for a tangible and formal Constitution for a new peaceful, democratic and social Europe, and can find broad agreement on that with the many citizens who expressed a critical ‘yes’ vote.
That is our Europe and this Parliament has a major responsibility that it cannot and must not avoid. It is not a matter of chasing after new supposed leaders, but of being a thoroughly new Parliament. This crisis is not a crisis of calculations and of egoisms, or of the computer against the country folk, but we cannot forget how ‘mad cow’ disease started. It is that too, but it is above all the unquestionable crisis of a liberalist idea: not to formulate an alternative idea of Europe would truly be unforgivable.
Mr President, Prime Minister Blair, ladies and gentlemen, there would appear to be no justification for the across-the-board criticism levelled at the United Kingdom following the failed European Council summit. As a matter of fact, there are strong grounds for believing that the British Presidency has no intention of being influenced by the selfish national interests attributed to it. Its stated priorities reveal that the EU’s goal will instead be solidarity between Member States, which represents a return to the ideas of Europe’s founding fathers. The fact that the Presidency wishes to reform the EU’s ossified structures is cause for optimism. This pragmatic and future-looking approach, which is of enormous value, could give a fresh impetus to the development of Europe’s nations and to cooperation between them, by supplanting the illusory idea of a superstate with a constitution, the latter being fortunately dead and buried. As far as the British rebate is concerned, Prime Minister Blair recently said in an interview that the United Kingdom would be prepared to pay more, but only if the money went to poor countries rather than rich ones. This way of thinking represents a major opportunity for Europe’s poorest regions, five of which are in Poland. They include the Lubelski and Podkarpacki regions, which have huge infrastructure problems, but also huge potential in the form of major universities. Sensible policies of this kind are just what these and many other European regions need. One can but hope that all EU Member States will support the measures taken by a strong British Presidency, and I am sure that France and Germany will also back European solidarity. After all, solidarity was the founding principle of the European Community, even though the current leaders of the two countries I mentioned appear to have forgotten this fact.
Mr President, Prime Minister, the vast majority of Danes, in common with the British, do not want the EU Constitution because we do not wish to surrender our sovereignty to politicians who go about things as badly as the EU does at present. Mr Blair, you are a very popular politician in Denmark, but we shall respect you even more if you arrange for the Constitution to be buried for, as you well know, it does not solve a single one of the problems that engage the attention of Europeans and that you described very precisely.
I would thank you for your plans to amend the EU budget, which has now completely seized up. It is not the richest who pay most and the poorest who receive most. EU aid policy has lost all meaning when it comes both to agriculture and structures. What happens is that those countries that are industrious and willing to tax their citizens hard make payments to countries that do not implement reforms and do not wish to tax their people. We go on and on about research and development, but these are not what we spend money on. We look forward to the reforms you are to present, and I wish you good luck.
Mr President, the voters of France and Holland have denied power to those they no longer trust, as indeed we would have done in the UK had we had the chance. We are now left with the worst possible solution: the Constitution is dead, but we have the structures and methods to govern a unitary state still in place.
Projects have been started which depended on the Constitution for their legitimacy. A European president and foreign minister, a European public prosecutor, diplomatic service, space policy, a European Defence Agency and Rapid Reaction Force, a Fundamental Rights Agency to enforce a charter that now has no standing, a police force and a European asylum and immigration policy. These bits of the Constitution cannot be forced into being against the will of the people.
We have had far too much unaccountable and interfering government from this place over the years. The British presidency should take three immediate and crucial steps: to enforce the rule of law in this place; to abandon projects which pre-empted the Constitution and now have no legal basis; and to guarantee that no attempt will be made to implement any part of it.
Prime Minister, you say that you want to level out the anomalies in Europe. Well, your presence in Brussels today is an anomaly. You should know that the programme of activities for a Presidency of the European Council is presented in Strasbourg, the official site of the European Parliament. Yes, Europe is in crisis, the Summit was a failure and your coming Presidency is faced with a crucial choice: either Europe will be a huge economic grouping with neither head nor tail in which witches dance around the grave of the draft Constitution, a sort of ‘Blair witch project’; or you release the handbrake to help us turn this historic corner that is the advent of a truly political Europe.
Prime Minister, you are talented – you speak brilliantly – but who are we to believe, you or Mr Juncker? You preferred to create a crisis so that you could ride the crest of that crisis and serve your own interests. If you want to lead Europe, you must first of all stop having one foot in Europe and one foot outside.
Therefore, yes to social modernisation, but we do not want your uncertainty. Yes to the development of biotechnology, yes to a rational European budget, yes to true European defence, but do not forget that the CAP is a foundation of the European Union which cannot be consigned to history, but whose survival depends on its development. You say that you want to make progress in the fight against crime and illegal immigration, but how can we believe you when, for the last ten years, the United Kingdom has systematically opposed police and judicial cooperation?
Finally, how can we explain the fact that, in their own countries, the Heads of State or Government are announcing the idea of a moratorium on the enlargement of Europe and that, on the other hand, in the Council, they are leaving all the doors open?
Mr Blair, the citizens of Europe no longer agree. It is now time to stop the doublespeak, because it has led to the worst. Mr Blair, you have much to prove to gain our confidence.
Mr President, you, Mr Blair, are entering into a difficult inheritance. Yesterday, Mr Juncker was in this Chamber, and we very much appreciated and applauded his commitment – an emotional commitment – to the European cause. You, today, have told us the other half of the truth, a great deal of which I can understand, and if many Members of this House were to rid themselves of the prejudices they have accumulated over recent years, they would find a lot in what has been said today that they would agree with.
What Europe needs, though, is wholehearted commitment, both on your part and on that of your country. The British press and public being what they are, that will not be easy, but what is needed is an opt-in rather than an opt-out, and I hope that you, as President-in-Office of the Council, will be putting the case for one.
Let me mention a few issues, starting with unemployment, in respect of which you, in the UK, have notched up some enormous successes. Any objective observer must concede that. Having had very high unemployment during the Thatcher era, it is now very low, among the lowest in Europe. That is the sort of thing we need, although – as Mr Schulz said – we also need jobs that confer dignity, particularly in view of enlargement. I am very grateful to you for the sympathetic things you had to say about enlargement, but we have to ensure that there are no new divisions, and that the workers from Eastern Europe, who are, alas, perennially underpaid, are not exploited.
Secondly, there is the issue of the services directive, and about this you are entirely right; although we need a common market in services, we have to create one step by step, and we also need something that you mentioned only indirectly, namely public services. As you yourself said, manifest deficiencies mean that the United Kingdom has to make massive investments in such public services as transport, health and housing, and that sort of investment too must make up the shortfall in the services sector, which we are in the process of liberalising.
This liberalisation process is something that people will accept if they see that this Europe of ours is all in favour not only of a common market, but also of the public services about which they care a great deal.
You are entirely right in what you say about enlargement. We cannot call a halt to it, but we must make better preparations for it, both in the new Member States and in the existing Member States of the European Union, for the argument was often – and wrongly – deployed that enlargement would be to the detriment of the existing Member States. You were right to say how false that is, but that is something we have to get across to our own people.
Foreign policy will also be a decisive factor. Great Britain, the country of which you are the Prime Minister, has traditionally had good relations with the United States of America. You enjoy especially good relations with President Bush, and that can be to Europe’s benefit, provided that it is clear that you speak also for Europe; provided that it is clear that the position you represent in Washington is Europe’s. If you do that, we will be right behind you.
One of the greatest projects – and one to which you referred – is the Middle East. We need peace in the Middle East, for – far from being just any old region of the world – the Middle East is our own back yard, our own neighbourhood, and we need peace to be concluded between the Palestinians and the Israelis. You have undertaken to play a very active part in bringing it about, and have indeed already been doing so over recent months, but the critical stage will come – as we must be aware – with the withdrawal from Gaza, which is imminent. The European position cannot amount to ‘Gaza first and last’; we have to take a more progressive line here.
Lastly, I urge you to cultivate your good relations with the Americans, but London is closer to Brussels than to Washington. Even if President Bush needs you in Washington, we need you here in Brussels.
Mr President, Europe will never be brought closer to the people, and national parliaments can never hope to hold Ministers to account so long as Europe's most powerful law-making body continues to meet in secret. Is it any wonder that people complain of a democratic deficit in Europe when debate about new laws in the Council of Ministers takes place behind closed doors?
The Prime Minister will recognise this failing. In signing the Constitutional Treaty he accepted that the Council should meet in public when it deliberates upon legislative acts. But no referendum or treaty is required, just a simple vote in the General Affairs Council. The support of just 13 Member States is an easy task. It is a quick win.
The Prime Minister says it is time for Europe to make choices. So here is a simple one for him to make: maintain the culture of secrecy or put the principles of openness and transparency into practice.
Mr Blair, I listened very carefully to your presentation, in particular the emphasis on solidarity in combating poverty. However, the delay in the agreement on the EU budget means that my constituency, West Wales and the Valleys – an Objective 1 area – has lost its chance for full convergence funding after 2007. While the UK Government focused on retaining the rebate, Wales lost up to GBP 3 billion and next year will be too late, so the UK’s interest was not in Wales’ interest.
I want Europe to change. We want a Europe where nations like Wales can play a full part in their own right. It is essential that we make Europe more relevant to people. In line with that aim and following the example of the Irish presidency, and more recently the Spanish Government, I call upon the UK presidency to request that Welsh be made an official language of the European Union. To translate that into Welsh myself as I have to do in this Chamber at present:
Mr President, I would like to extend a to you, Mr Blair, and to wish to well in your presidency of the European Union. We are all aware of the challenges that lie ahead for the European Union both economically and socially. I want to support what you said earlier on and I agree with you, if we want to see a maturing and a strengthening of the European social model, we need vibrant economies, that is plain for everyone to see.
Last week's events, however, saw an unfortunate and heated debate on the financial situation of the European Union. Some of that debate unfortunately centred around the common agricultural policy. Opinion is greatly divided on the effectiveness and the long-term sustainability of the common agricultural policy, but one of its most ambitious aims is to support and sustain the European Union’s rural communities, which are under serious threat.
We live in a world where half a million people move from a rural environment to an urban environment every single week. In 1970, 63% of the world's population lived in a rural environment, in 2020 it will be 45 per cent. The challenges that lie ahead are great, not just for the quality of life for those who reside in an increasingly urbanised Europe. Bearing that in mind, I would ask you, Mr Blair, to concentrate on the urban problems as opposed to dismantling the CAP, which hopefully will strengthen rural communities in the years ahead.
Mr President, after the rejections of the Constitution, the Prime Minister rightly said that profound questions now arose about the future of Europe. From the example of last weekend, it is clear that the over-centralised EU is presently not working. Although Mr Juncker, yesterday, sought to make the United Kingdom a scapegoat, the reality is that it is the structures and policies of Europe which are fatally flawed. I suspect from your speech, Mr Blair, that you are not prepared to face the real questions that arise from that. Sticking-plaster politics do not work. You should know that from Northern Ireland. Ever-closer union has failed. It is time to embrace the primacy of the nation states over the stifling control of Brussels. It is time to repatriate key powers. It is time to return to making free trade, not political union, the cornerstone of Europe.
Finally, I urge you, as Prime Minister, to continue to take a firm stand in defence of the justified rebate, which you can properly defend on its own merits …
Mr President, as one of the first Members of this House from the new Member States to take the floor, I must begin by saying that it was not because of the new Members that either the Constitutional Treaty or the budget debate have brought about a crisis in the EU. The crisis was generated by the EU-15. I am convinced that the example of the dynamic new Member States, which have implemented colossal changes over recent decades, can revive the often ossified European economy, and bring jobs, growth, a secure, family-oriented and citizen-friendly Europe.
When looking for a way out, let us begin with the unjust and unjustified discrimination that still persists within the Union. Prime Minister, your country is one of the few that has not taken fright at workers from the new Member States. The task is this: throughout Europe, we must immediately clear the obstacles obstructing the new Member States citizens’ freedom to work. Prime Minister, you said that the common agricultural policy is untenable in its present form. But do not forget that farmers in the new Member States now only receive a fraction of what the old Members get. Our task is to reform the common agricultural policy, but let us also begin to eradicate the internal inequalities, and let Polish, Hungarian and Estonian farmers receive the same support that their Austrian, French or British counterparts are entitled to.
Prime Minister Blair and President Barroso, both of you also referred to the need to make Europe competitive. Today, however, it looks as if Europe has baulked at competition. The task that faces us in this regard is to dismantle the barriers to free movement of services, for although services account for the largest share of the European economy, their free movement is a freedom which so far exists only on paper. Let us adopt the Services Directive! Prime Minister, you spoke of Europe’s renewal, and rightly so. Let us begin the process of renewal together, all twenty-five of us, without unjust, artificial and internal discrimination.
That concludes the debate.
Colleagues, it gives me great pleasure to welcome members of a delegation from the Parliament of Kuwait – led by Dr Nasser Jasem al-Sane – who have taken their seats in the distinguished visitors’ gallery as part of their first visit to the European Parliament. The delegation’s visit is particularly timely, coming just one month after the Kuwaiti Parliament endorsed the request made by the Emir, Jaber al-Ahmad al-Jaber al-Sabah, to amend the electoral law in order to reflect more closely the Constitution by allowing women to secure the right to vote and to stand for election in national and local elections.
We in this Parliament welcome this historic vote and encourage the women of Kuwait to exercise their newly acquired rights in the general election scheduled for 2007.
We now continue with the debate on the programme of the British Presidency.
Mr President, one could accuse Prime Minister Tony Blair of many things, but not of paying lip service. Mr Blair, you are a courageous and strong leader. You have stated your convictions and the direction in which you wish to go. I thank you for that.
Let me say that today’s debate should not be about whispering in the corner or blaming somebody else for what happened yesterday, but should focus upon what you said. One thing is worrying the citizens of Europe, and that is the future: the lack of jobs and answers to globalisation. The responsibility of Parliament is to support a UK presidency which said the following, ‘We have to create changes to equip people to live during permanent changes’. The question is not whether there will be changes but what kind of changes. The question is not whether there will be reforms, but what type of reforms.
Mr Blair, in my short amount of time today I will focus on that question. Your principal task internally in Europe in the next six months will be to create more jobs through higher growth and the right reforms. It is about doing these things simultaneously. I know that even if you succeed – which I hope you will – in achieving this new European budget, we know and you know that most of the effort to create more jobs takes place in the nation state. It is also the responsibility of the nation states to really focus on a modernisation process and to unite a new social progress with a new competitiveness and growth.
Today, as your first task internally, I urge you to formulate a new deal among governments to invest in the Lisbon process in the next four years, not because it is a requirement of the Treaty, but as an obligation to the people. If you can achieve a new agreement during your presidency on goal-oriented investments to increase growth internally, combined with some consensus on the social model, then you are in the driving seat and I sincerely hope you will stay there.
Mr President, the Lisbon strategy is a very important tool to enhance European economic growth and when we negotiated this in the Parliament we were very clear that we wanted sustainable economic growth. Despite this, in your speech, Mr Blair, you hardly mentioned environmental questions at all. Environmentally driven industry has two and a half times the growth rate that is normal in European industry. Environmentally driven questions are also key to economic growth, so I want a message on this from you, Mr Blair.
Secondly, I am negotiating the chemical directive as rapporteur. Right now that is one of the very few things that can deliver a result to the European citizen during your presidency. Therefore it would be very nice to also have a clear result on this to ensure that the future is not blurred but .
Mr President, Prime Minister, it seems that French and Dutch voters have startled you into some attitude changes. Now all of a sudden you say that the EU needs modernisation and yet not so long ago you told us that this was what the Constitution was for. Now you find the agriculture funding package that you signed up to not so long ago unacceptable. Now you cannot sign up to a budget compromise, because it is not the right deal for Britain. Yet your own government has repeatedly signed up to disastrous deals, particularly for Scotland, such as the reform of the common fisheries policy.
Speaking of disasters for Scotland, your own line on the EU budget limit would end structural funding in Scotland at a cost of a billion pounds. While it is true to say that the EU institutions need reform, it is also true that euroscepticism has grown in Scotland because you have continued the traditional UK Government practice of selling out Scotland's interests in cobbled together compromises. The best form of constitutional reform for Scotland would be to represent ourselves in the European Union as an independent Member State.
Mr President, ladies and gentlemen, today is a red-letter day for this House. An important speech has been given by a politician who does not use the empty phrases, or Eurospeak, so beloved of Brussels bureaucrats. Whether one agrees with him or not, his speeches are worth hearing. Mr Blair, I remember well the speech you gave in Warsaw four years ago, at a meeting with the Prime Ministers of Poland, the Czech Republic, Hungary and Slovakia. In that speech, you rightly referred to the vision of a Europe of nations as opposed to that of a supranational Europe. The latter is an idea that only looks good on paper or in the minds of its creators. Today you treated this House with the utmost seriousness, by identifying those aspects of our present situation that are illusions, those that are challenges and those that are unquestionably propaganda. There is one point, however, upon which I cannot agree with you...
Mr President, Mr President of the Commission, Mr Blair, I think it is the case – and it is the message that we get from the European people – that we need reforms. We have to make Europeans more competitive, which involves setting limits and avoiding red tape and excessive regulation. I would also, however, like to say that this economic project is not at odds with a constitutional treaty; on the contrary, the latter creates the conditions without which the former cannot succeed, by creating better decision-making structures, greater transparency and more participation for the public. In particular – and this was something we saw yesterday at the Iraq conference – it also better enables Europe to play its part on the world stage.
One reason, I think, why we have to make it clear that there is no contradiction between improving Europe’s economy and a political project, but rather that the former is dependent on the latter, is that the political project calls forth the solidarity that is needed if there is to be cooperation in economic matters. That is why we need both a political project and one market, rather than just a political project or just a free trade zone. The market demands modern conditions under which to operate, including social security and protection for the environment and the consumer. These strike me as important issues to which we want to respond in a positive way. We want a social market economy rather than Manchester liberalism, and we need to keep reminding ourselves of that fact.
I have to say, Mr Blair, that if Europe is to be effective in this way, it has to set limits upon itself. Enlargement must be limited in the light of the present situation, in order that Europe may not become overstretched and hence less effective and less competitive. I therefore invite you to resolve this persistent contradiction. I welcome your statement that you want to advance the political project, and so I will take this opportunity, here in this Chamber, to invite you to become a full member of this Europe, for it is to the euro that the European Union owes much of its ability to compete, and I would be delighted if the United Kingdom were to sign up to the euro and to Schengen too, thereby taking full advantage of its membership of the European Union.
Mr President, ladies and gentlemen, the unsuccessful agreement on the financial perspectives is all the more serious because it was the first act carried out by the Council following the problems encountered in ratifying the Treaty.
Formulating new policies for Europe with fewer resources does not equate to a solution, and neither does suggesting reforms, including legitimate ones, which encroach upon other people’s privileges, without seriously questioning one’s own. The recent European Council adopted many foreign policy decisions to tackle external commitments that cannot be postponed. I hope that that is a sign of the will not to abandon an effective policy and the prospect of having a real European Foreign Minister.
On the subject of Iraq, holding the Brussels Conference was important; however, the situation on the ground remains serious and out of control. The United Kingdom supported military intervention, recommending it as a means of resolving the entire Middle East crisis. That gives you added responsibility during your presidency in terms of finding a definitive solution to the Israeli-Palestinian conflict. The Iraq affair further confirms that Europe’s international role is unthinkable outside of a multilateral context, and it was therefore a serious mistake, in the past, to split Europe, and today, for a number of Member States to abandon the objective of a European seat in the future United Nations Security Council.
You stated that you were against having a free trade area; that is an important point. However, the risk of sliding towards that prospect is in the facts: if we put a stop to political integration, if we are not able to formulate new objectives and if we do not provide institutions capable of implementing them. That is even more necessary in the perspective, with which I believe you agree, Prime Minister, of a great Europe that is not closed off to the Balkans and to Turkey.
What a mess, Mr Blair! You were, just a short while ago, surrounded by esteem and general respect and you managed to produce a by disappointing us before you even began. It is deeply shocking on a moral level that the United Kingdom wants to shy away from the solidarity efforts to which all have consented in order to help the enlargement countries. It is economically dishonest to claim that farmers are sucking Europe dry when total agricultural expenditure is no more than 1.3% of the European Union’s total public expenditure. It is legally and politically abhorrent that you are arriving at a system in which you want to make the reform of a common policy dependent on the choice of a budgetary arbitration. It was at the request of the United Kingdom that the Court of Justice said that it was the legal basis that should determine expenditure, not the other way round. Finally, let me say, as a defeated Frenchman who is unhappy to have lost the referendum, that I do not think it is very magnanimous, or a very good example of fair play, to choose the moment when my country is on its knees to attack it. You know, six months will not be too long to repair the damage you have done in three days.
I am delighted that defeatist talk of a crisis has given way to such courageous notions as opportunity, modernisation and change, and that Tony Blair is prepared to tackle the glaring discrepancies that exist between the arrogance of EU politicians, the real lives of our citizens and overall developments in the world economy. Our citizens are not interested in dreams; they are interested in standards of living, and whether they will have jobs in the future.
The real impact of the EU’s policies can be seen from the following figures, which relate to two current examples based on the past year. Firstly, there has been a 3.5% rise in workforce costs for entrepreneurs. Secondly, the cost to the public of electricity has risen by 5%. Neither of these figures gives any cause for celebration whatsoever. I believe that the British Presidency will make the leap from extremely cogent speeches to decisive measures, in so doing reversing the EU’s slide into stagnation, providing it with a new direction and enhancing its standing throughout the world.
I should like to conclude with one final comment. Much has been said in this House about the need to bring the EU closer to its citizens, and so I would propose that we start doing so here and now, in this very Chamber. We should reject the proposal for a common statute, as it would guarantee Members from all 25 Member States the same high salary and pension benefits, even though there is absolutely no justification for this. I believe that this makes a mockery of our voters, and that it corresponds in no way to their wishes.
Prime Minister, I would like to say firstly that I am delighted by what appeared to annoy the Socialist spokesman: that many Members from the Group of the European People’s Party (Christian Democrats) and European Democrats applauded your speech this morning.
Many of us believe that we must not only begin a period of reflection in the European Union, but that we must begin what you have called a period of ‘renewal’ and what others of us may call a period of ‘rectification’, and we cannot leave the renewal or rectification in the hands of those who do not believe in the European Union. The difference is that the rectification must be profound and must be ordered, led by our conviction that the Union is needed and that we must not act hastily. Your problem is that you only have six months in the Presidency to carry out a profound and ordered rectification.
In the end, when we act hastily, we always blame others for the Union’s problems, we blame the other Institutions, and that always leads us to confirm our own positions, and that is contrary to the European spirit. An ordered rectification is required. Each Institution must be able to diagnose what is keeping Europeans at a distance from the Union, and plan its work accordingly. The Council must do it, the Commission must do it and Parliament must do it. And each Institution must focus in particular on what is alienating Europeans today.
It will not be the approach of one country that will lead the future recovery of confidence amongst Europeans; it will be a few European political projects, a few, but they will be important. The European Union cannot carry on talking about everything and saying nothing. We must be able to identify those political problems associated with Europeans’ real security, economic growth and cohesion problems.
I will end by saying that step-by-step progress was the key approach of those exemplary Europeans who established the Union; we must not take a step backwards today, we must raise our sights, we must go beyond the routine, which is the worst fault of the European Union’s bureaucracies.
Mr President, I am French, but I come from Brittany, as distinct from Britain, and I even come from Cornouaille, the counterpart to Duchess Camilla’s Cornwall, so perhaps I can be forgiven. The 100 Years’ War has already been mentioned. You have even been told to do the Tour de France, even though it is an American who will win that. Myself, I say to you, ‘Turn your Presidency into Austerlitz, not Waterloo.’ When Europe experiences a crisis, it always talks about its values. The great crisis is war. The great value is forgiveness. It was forgiveness that made the treaties of the 1950s.
The other crisis, of the year 2000, was greater Europe. It was the aftermath of the Cold War. The great value was sharing. And if we want to talk to the people about the British rebate, about this cheque, fine. Let us talk about values first, and then define policies.
This is right in the case of employment, particularly for those who have none, as long as we do not damage employment law. This sharing is true for those who have just joined the EU and those who are going to join. They need our support. It is true for the developing countries. Bravo on cancelling the debt of poor countries. It is true for the common agricultural policy, because, for my part, I am not very happy that about a quarter of French farmers are pocketing three-quarters of European money. If you can bring some order to all that, I take my hat off to you. There is not just the Duke of Bedford; we, too, have our little dukes, in this case.
However, you will not be able to do all that with 1%; it is not enough. There is not enough in the bank account. I therefore suggest that you travel to Paris. Go to see Mr Chirac. Buy him dinner. You will see, you will be reconciled. Both of you, however, and four other partners, make more of an effort, otherwise you will find that it is the ‘every man for himself’ attitude that will regain strength. And that must not happen.
Mr President, Prime Minister, a fortnight ago, Mr Blair, we had the opportunity to visit you in London and to find out something about how you saw the Presidency. You made it clear to us on that occasion that it is objective facts that interest you, that your concern is with the matter in hand rather than with how to exploit a situation. It may well be the case that the EU was once supported by the pillars of coal, steel and agriculture, but it is not that vision that drives people onward. That is not the Europe that we imagine today. You are right to put the emphasis on research, innovation and Europeans’ competitiveness. The time for the old narrative, the former vision, is past, and now we need a new one.
Jacques Chirac and Chancellor Schröder have described themselves as ashamed of the way you behaved. My dear Mr Blair, I have to tell you that I am ashamed of the way my Chancellor behaved at this summit, not to mention ashamed of the behaviour of Jacques Chirac, for neither of them can see that we need a new vision, and what this in fact means is that we are obliged to go down your road. You chose the right moment, and so I would like to congratulate you and bid you carry on as you have begun.
Mr President, Prime Minister, we had a dream, a dream of a free and generous Europe of solidarity. It was a dream for 50 years. We are disillusioned by the present disputes. We in the Parliament have succeeded in coming up with a budget in which we have reconciled national sensitivities with the general European interest. Our budget may not be ideal but it is a good compromise.
The problem is not linked specifically to any particular government – French, British or German or anybody else. It is linked to the wrong philosophy pursued in the budgetary negotiations by the one per cent club. It is simply impossible to have more Europe for less money. The Union should resist the temptation to make enlargement a scapegoat for or victim of all the problems facing the European Union, be it of constitutional or budgetary nature. It is the other way around: the new Member States provide dynamics and stimulus for reforms, which are indispensable anyhow. These countries are idealistic about Europe to the point of self-sacrifice. The Union needs more resources if we are to realise our ambitions. If we are to build a political and economic Union we have to move beyond the accountant-type approach, pared down to thinking in net contributor terms. We, the countries of central and eastern Europe, know very well what the price of our European dream was.
We lived through decades of hardship, violation of human rights, paying the prices of life, jail, gulag and deprivation. We are coming from the cold of Yalta, but the climate in Europe is becoming chilly and egoistic. How much is Europe worth? Are there two ways of fixing the price for Europe? On the one hand, is it one per cent of GNI, is it the rebate, or is it direct payments? Or on the other hand, is it not the price we paid, the price of commitment to European values and a community of destiny? But we place a higher value on Europe. Let us not put it at risk. The price we paid for it is not convertible into euro. One year after joining the EU, how do we explain to our citizens the gap between promise and performance? How do we put more soul into the European project?
Mr President, Prime Minister, President of the Commission, ladies and gentlemen, I welcome your passion for the debate, Prime Minister. But we are not beginning the debate today; we are — to put it in sporting terms — at half-time, and we must win the second half.
With regard to the Constitution, I must point out that more than half of the European citizens and 60% of the euro zone have approved it and I cannot understand why the positive vote by 75% of Spanish citizens is worth less than the negative vote by 66% of the Dutch. That makes no sense mathematically.
You are a man of principles: you have approved a Bill of Rights in Great Britain and you have lifted the veto on the Social Charter. What are you going to do about the Constitution? Are you going to act or are you going to wait-and-see? This is a question I would like you to answer.
With regard to the euro, you have had the grace not to speak about it. You will agree with me that, when we talk about the social model, we must also talk about the economic model. What are you going to do with regard to the euro?
With regard to the financial perspectives, and since we are in a Parliament, I would like to inform you that the Constitution grants this Parliament the power of codecision over agricultural spending, a power that we do not have at the moment. Furthermore, if this is a Parliament that is to be respected, we must apply the ‘no taxation without representation’ principle and we must not go even further than Soviet planning; to produce financial perspectives for a period of seven years would go further than the Gosplan, and that is unsustainable. The President of the Commission is right when he says that we must opt for a transitional solution until 2009. Furthermore, we must stand for elections on the basis of a defence of our options.
That is the way to act democratically and I hope that you will help us actively to consolidate a more democratic and transparent Europe.
Mr President, Prime Minister, regrettably it becomes clearer day by day that the present Constitutional Treaty will not be brought into force. The current text must be seen as a good first draft and the famous period of reflection should be exploited to prepare for a renegotiation through a fresh convention with a new mandate. The renegotiation should focus on Part III and should carry through the modernisation and reform of the EU’s common economic and social policies of which you so properly speak.
Mr President, Prime Minister, ladies and gentlemen, the French and the Dutch did not say ‘no’ to the Constitution, they did not give the thumbs down to the values of Europe, but they did, however, pass a negative judgment on today’s Europe, which is too far removed from the people and often a prisoner to a style of bureaucracy that is deaf to the voice of the citizens.
That is the reason why the Europe of politics and values that you mentioned cannot put a stop to its progress, and cannot give up on developing its role as a major international player and as the representative of peace in the face of a number of setbacks.
In order to achieve the objectives that we are working towards, a number of important changes are required, significant reforms designed to provide tangible answers to the people of Europe; in short, a Union is required that does not meddle with absolutely everything, issuing scores and scores of incomprehensible directives. On the contrary, what is needed is a Union that addresses the issues that, in the era of globalisation, cannot be resolved by nation states: from foreign policy to defence policy, from immigration crises to the fight against terrorism, to the trade challenges with China. Progress must also be made in the economic sector by means of the reforms leading on from the Lisbon process: the aim is to drastically reduce unemployment by means of support given to SMEs.
We agree with your analysis, we welcomed your intervention in support of Europe as a major player, able to keep abreast of the times and upholding the commitments it has made. We have one year in which to approve the budget; we can achieve the objective that we failed to meet last week and, at the same time, we must not abandon the commitments that we have made with the countries that are keeping a close eye on the Union. Bulgaria and Romania can enter our shared home in 2007 and negotiations can be started up with Turkey, in order to have a Union that looks to the East, but also to the South, to the South also in terms of Africa, a continent that harbours great hopes of receiving important answers from Europe: we cannot turn back.
Prime Minister, we agree with the approach of your Presidency, and with this in mind you can depend on the cooperation of the Italian delegation of the party, on active cooperation in forthcoming months, with the certainty that the British Presidency will ensure progress is achieved by the Europe of the citizens.
Prime Minister, above all, I would like to express the determined support of our group for the action plan against human trafficking. Mr Juncker reminded us yesterday that we were able to eradicate slavery and that we should be able to eradicate poverty. We also emphasise that the elimination of sexual exploitation and violence against women should also be a top priority for the European Union. We absolutely must eradicate this scourge that is unworthy of our society, and this aspect must form an integral part of the fight against illegal immigration. The fight against organised crime and terrorism is also a priority. We therefore support as rapid an implementation as possible of the European evidence warrant and of joint investigation teams, but we are still cautious with regard to the exchange of sensitive data, including biometric data. The fragile balance between security and freedom must be maintained. Our fellow citizens want a protective, generous Europe that shows solidarity. If we keep this in mind at all times, we will be able to meet their expectations.
Mr President, Prime Minister, the United Kingdom’s control order regime brought into force by the forthcoming presidency, flouts the presumption of innocence and cannot reasonably be described as sitting squarely with any accepted European notions of fairness and basic human dignity. These draconian measures leave EU citizens who have never been charged with a recognisable offence, confused and disenfranchised with no knowledge of why they are under suspicion, leaving the individual under a constant fear of imprisonment for breaches of the broadest and vaguest of laws; all decided by a politician, flying in the face of the separation of powers and the rule of law.
The holders of the presidency should be setting the human rights standard for the world, yet only this month the Council of Europe’s own Commissioner for Human Rights confirmed that here we have a government which is prepared to suspend the human rights of its own citizens under Article 5 of the European Charter.
The international community is facing a defining moment in its response to terrorism and we, as Europeans, will ultimately be judged by the way we treat our citizens. Will this presidency not recognise that its actions have led to victimisation and effective isolation of a large section of its own population?
Mr President, Prime Minister Blair, Europe today is better than ever. I say that because a large proportion of the current debates concern the view of enlargement. I am among those who believe that enlargement to include the 10 new Member States has made Europe safer and more stable and has created better preconditions for peace and prosperity than ever before. For me, this is an argument for positively accepting continued enlargement and not an argument for trying now to close Europe’s borders. One of the most important tasks for the new leadership in Europe will be that of firmly establishing and developing the view of how Europe can bring about increased security and greater prosperity by embracing those countries for which enlargement is now in the offing.
Prime Minister Blair, I believe that the problems we now face in the EU have to do with the fact that Europe is better than ever. That also means that the European Union is a greater challenge than ever. It is not a question, as is sometimes said, of a conflict between the old and the new Europe or between a free-trade Europe and political union. The European Union is a political union and must fulfil its task on that basis. It is a question, instead, of moving on from the old European Union of 6, 9, 12 or 15 Members to today’s EU of 25 Member States. This requires respect for variation and diversity and also an ability to take advantage of the dynamism that exists throughout Europe. It requires openness towards the new Member States. It requires an ability to find the common denominators, to pin our hopes on the knowledge-based, instead of subsidy-based, society and to put our faith in the new enterprises instead of making agricultural aid an obstacle to the research and development we need. I hope, on behalf of the Swedish Moderates, that you will lay the basis for the new leadership needed by the new Europe and the new European Union.
Mr President, I wish to thank Prime Minister Blair for an inspiring speech. I share his view that the EU needs to be changed. I share his view that the EU needs to become more active in the world. I share his view that the EU is not only a free trade area but also a political union. I also share his views on the Budget. The British rebate is out of date, but so too is agricultural policy and those aspects of agricultural policy in which we currently put our faith. That too needs to be changed. We need to invest, for example, in research and development and in developing people’s skills. What we talk about during and after important meetings must be put into practice.
I also share Prime Minister Blair’s view of the social Europe. It is true that he was involved in introducing the Social Chapter, as well as the employment strategy and the active labour market policy in EU cooperation. All that was good, but we must go further and find a balance. That is why we must obtain a draft Services Directive that balances the trade in services, for that is something we need. At the same time, we need sound conditions in the labour market, consumer rights and high environmental standards.
We also need a working time directive that takes account of precisely what you just said about being able to combine family life and working life so that the one party does not work him- or herself to death and so that we do not compete on the basis of long working hours. We need a recruitment directive, not in order to pull the rug out from under the recruitment companies but in order to create a framework. If you succeed in opening the door to trade and in opening up the borders and, at the same time, in developing the social Europe, we in the Socialist Group in the European Parliament shall support you.
Mr President, I welcome the Prime Minister’s historic speech. It bodes well for a highly successful UK presidency.
During his time in office, will he build on the already agreed enlargement programme? Will he give special emphasis to ensuring a timely entry into negotiations for Turkey, since so much hangs in the balance in early October on reforms in Turkey? Will he support Romania in the final stretch of what has been a major endurance test, leading to early entry in January 2007, and for Bulgaria too? Will he build on the success of yesterday’s unique conference on Iraq, which demonstrated the profound endurance of British policies? Will he build on that success with the elected Iraqi Government and parliamentary assembly to continue to foster the growth of democracy in the Arabian Peninsula, the Persian Gulf and the Euro-Mediterranean region?
Mr President, Mr Blair, Mr President of the Commission, ladies and gentlemen, the same House that, yesterday, gave the outgoing President-in-Office of the Council, Jean-Claude Juncker, a standing ovation, today gave you, Mr Blair, a convincing round of applause to welcome you into office. That amounts to a huge pledge of confidence in you on the part of this House, whose Members are the representatives of the citizens of this European Union – the true representatives, because they are the only ones to be directly elected. At a time when this European Union is going through an identity crisis – and you yourself, Mr Blair, spoke of a crisis of leadership – it is vital that we remember that this Europe of ours, having been in existence for 50 successful years, needs a ‘bottom-up’ rather than ‘top-down’ approach. What that means is that we have to carry the public with us rather than alienate them, and whose vocation is it to do that if not their directly elected representatives? This is not just about Europe’s need for better regulations; most of all, it needs fewer of them, and that I say not only to the Commission, but also to the Members on the left of the political spectrum here in this House.
In many respects, Mr Blair, your speech was persuasive; you were particularly convincing when you spoke of the principle that some changes are necessary if what is good is to be retained. That principle is one that your future successor as President-in-Office of the Council, Austria’s Federal Chancellor Wolfgang Schüssel, has chosen as his watchword. I also welcome your desire to resolve the dispute about the European Union’s objectives that has ensued from the constitutional crisis. I have to say, though, that your presidency will be judged not only by what it intends to do but also, and especially, by what it actually does.
I therefore hope that you will not mind if I ask what practical steps you intend to take in order to get the Financial Perspective completed under your presidency; secondly, what you propose to do to keep the constitutional process alive; and, thirdly, what answers you would give to those members of the public who fear that the European Union is over-extending itself. Do you not think there is something paradoxical about mentioning Turkey and Croatia in the same breath? Many members of the public have misgivings about a large country like Turkey, but not about a small one like Croatia.
Mr President, Prime Minister Blair's presentation has been more a series of interesting reflections than of precise commitments for his six-month Presidency. In terms of assessing his intentions in the field that concerns me as the Socialist Group’s spokesman for development and humanitarian action, I must comment on the approach announced by his government in this area.
I will express my satisfaction at the fact that the British Presidency’s main priorities include increasing the European Union's action and resources in the field of solidarity with the developing world: achieving the Millennium Objectives — they will be classified as a priority goal — with eradicating poverty as the main concern and Africa as the main focus, because Africa is one of the main elements of the problem.
I would like to make two further comments. Firstly, I would like to acknowledge that the Luxembourg Presidency set very high standards with the decisions of the Development Council in May; let us hope that the British Presidency understands that these decisions provide a good launching pad for promoting its action over these six months.
I would like secondly to highlight and welcome the fact that the British Presidency’s priorities in the field that I have been referring to coincide with those of the Socialist Group. This is natural, not just because our values coincide, but because for months we have been cooperating intensely with our colleagues in the British Cabinet, Hillary Ben and Garret Thomas. Let us hope that the British Presidency intends to maintain a close relationship with this Parliament over these six months in this field; I am sure that, in that way, we will make more and better progress.
Mr President, Prime Minister, excellent goals, very good speech, you have my support. I have got one minute so I want to make one point. In the French referendum President Chirac got 45.3 per cent of votes in favour. In the UK General Election last month, you got 35.3 per cent, which is 10 per cent less than Jacques Chirac got. You are only there because of a distortion in the UK electoral system; you had a manifesto commitment in 1997, but it seems to have been forgotten.
The point is that neither of you have majority support in your own countries. After eight years of leadership of my country, the hostility and ignorance about Europe in the UK is shocking and terrible and needs to be corrected. Please will you start to make positive speeches and explain … I am sorry to see you are not even listening! Will you start to make speeches explaining the European Union in the country you and I know best?
Mr President, I welcome Mr Blair and thank him for staying for the entire debate here this morning.
Last weekend’s political sparring and lack of conclusion to the summit was not worthy either of you, Mr Blair, nor of Mr Chirac. Where was the Tony Blair of the Good Friday Agreement, a man of understanding and goodwill, who could bring both sides of an intractable conflict to the table; a man who showed singular courage on the Iraq question, regardless of our views of the right or wrong. It may well be good for you and for your image at home, Mr Blair, to stand up to the French and to play to the residual, historic emotion that finds resonance in British chemistry. But remember the 100 Years War in the Middle Ages: the British came out of it with much less than they went in. Fontainebleau was Margaret Thatcher’s Agincourt, when she walked away with the British rebate, and now, 20 years on, that rebate is worth a farthing in the pound of British GDP. Yet, Mr Blair, you are prepared to sacrifice Europe’s budget agreement and the European project to continue being the populist servant of Mr Murdoch and his newspapers.
If Kohl or Mitterrand had been at the table last weekend, we would have had a conclusion. We are politically rudderless in Europe and the real crisis in Europe is the lack of political leadership.
Mr Blair, you were right to say that we must modernise Europe’s social model on the basis of a strong economy and not at the expense of it. It is true that we urgently need to peel back regulation and that China is investing threefold in research and innovation. However, splitting hairs over decimal points on the budget last weekend has put Europe’s ambitious Seventh Framework Programme for doubling funding on research on ice. So much for the Lisbon mission.
What about the common agricultural policy, Mr Blair? What exactly is your intention in relation to that? Do you understand the income crisis that exists among the vast majority of our farmers across the Europe of 25? Have you forgotten the unanimous agreement on radical reform of the CAP that you personally endorsed and your government signed up to only 18 months ago?
Mr President, the EU is in crisis in terms of direction and legitimacy, and Mr Blair is now under challenge to fill the leadership vacuum, with Mr Chirac and Mr Schröder weakened domestically and probably on their way out.
The UK is right to question the entire EU budget architecture based on a distorted, wasteful common agricultural policy, which harms developing world farmers. Our rebate will never be given up until the CAP is radically reformed, with the funds freed up, used to address modern priorities like research and development, combating climate change and external action funding to stabilise the Western Balkans, help Eastern European countries like Ukraine and fledgling democracies in the Middle East such as Iraq. This is happening at a time when the US is anxious to mend fences with the EU and needs our help.
As a priority, I hope that Britain will put the roadmap for Arab-Israeli peace back on the agenda and combat nuclear proliferation in Iran and North Korea. I support EU enlargement with a wider, looser flexible Europe. I welcome the proverbial Polish plumber and recognise that the new countries are driving the economic reformist agenda.
We are now committed to Romania and Bulgaria. As much as I support Ukraine’s EU aspirations, we have not carried Europe’s public with us on enlargement. I hope the UK will emphasise human rights violations in brutal regimes such as Burma and Zimbabwe. As a Commonwealth country, we have a very special influence on these countries in Africa.
At the summit meeting with Russia, it will need reminding of its obligations in Chechnya and must be made to understand that it must respect the sovereignty of its former satellites such as Ukraine. In the case of Moldova and Georgia, it should be encouraged to withdraw its troops.
Mr Blair, you might also might want to use some of your goodwill with Turkey to resolve the Armenia embargo and border issue. Lastly, we must maintain the arms embargo on China, with its lamentable human rights record and threats to Taiwan. Certainly, building a multi-polar world with China and the EU as a counterweight to the US should play no part in this issue.
Mr President, Mr President of the Commission, Mr Blair, the European Union’s Heads of State or Government have prescribed a period of reflection, and you are participating in it by deferring the United Kingdom’s referendum. It is because I know from my own experience that the enlargement issue played a particular part in the debate around the referenda in France and the Netherlands that I believe that the present period of reflection must include consideration of it. What we have here is a new situation. After adopting the Treaty of Nice, we discovered that it would not function adequately if we had 25 or 28 Member States, and so we summoned a convention and compiled a draft Constitution, which you, Mr Blair, support. We know too, though, that there is no very great likelihood of this draft Constitution seeing the light of day in its present form. That is what makes this situation new. There is also a fourth criterion for accession, one that is of very considerable significance, and it is the one adopted in Copenhagen, which states that consideration must also be given to the Union’s own capacity to cope with further accessions.
In the absence not only of a constitution but also of any financial settlement, we have to ask ourselves the very serious question as to whether it really is well-advised to start accession negotiations with Turkey on 4 October. We have to ask ourselves – that is, the European Union itself – whether we really are in a fit state to handle another enlargement. Along with many of my friends, I take the view that this question has to be answered, and firmly, in the negative.
– Prime Minister, your speech was inspired and I trust that your European actions will be equally inspired. However, I must point out that the Union has entered a period of crisis, a credibility crisis, and I shall explain why:
- In March 2000, the European Council agreed on the Lisbon Strategy. During the review last March, it was decided to give greater emphasis to research and innovation.
- In Brussels in October 2002, the European Council agreed on the 2007-2013 financing framework for agriculture.
- In Athens in April 2003, all the Heads of State agreed to and endorsed enlargement. That brings us to today.
The Lisbon Strategy: the Council proposal for financing the strategy cancels it in practical terms.
Agriculture: Prime Minister, you yourself have questioned the compromise on agriculture.
Enlargement: you have welcomed the 10 new Member States, but with less money. By contrast, the European Parliament, in adopting the Böge report, has shown that it is consistent in what it professes.
Prime Minister, I share your views about the need for reforms which will make us more competitive on the international stage, but we need to combine the validity of this position with respect for what has been agreed. I ask you:
- Firstly, taking account of the fact that the compromise on agricultural spending was achieved after reciprocal and painful concessions, taking account of the fact that the basic principle of international law is the ' principle and, finally, taking account of the fact that a new compromise will be impossible to achieve today with 25 Member States and the current institutional framework, do you consider it advisable that we exhaust this issue?
- Secondly, with what budget do you intend ...
Mr President, I was very interested in the reference made by the Prime Minister in his speech this morning to the Europe of values. And, as well as this legitimate vision, there is another complementary vision of Europe (I would be grateful if Mr Blair could put on his headphones), there is another legitimate Europe which is complementary to the former, which is the Europe of the tangible, the Europe of hard cash, and the Europe of the net contribution and the net beneficiary, and the Europe of the British rebate.
I am pleased that you believe that we in Europe no longer see ourselves simply as consumers in a big market, but as citizens of the Union. There is a qualitative social leap from the notion of a consumer to that of a citizen and from the notion of a common market to that of a project of political union.
It is clear that leadership is needed in order to propel the project in the right direction, in order to bring Europe closer to the citizens, in order to recover the path of sustainable growth and job creation and in order to give Europe a role on the international stage in accordance with its economic, commercial, financial and industrial weight.
Europe, Prime Minister, is not the problem, it is the solution. And we need more Europe rather than less Europe. And the important thing is to move on from words to actions. Mr President-in-Office of the Council, it is important to move on from words to actions and leave behind purely rhetorical statements, because you have signed a document reducing the European Union’s ambitions and budgetary resources. Or do you believe, Mr President-in-Office, that we are going to be able to deal with the priority of doubling funds for Africa if we have less resources? Do you believe that we are going to be able to deal with the priority of introducing the necessary economic reforms if we have less resources? Do you believe that we are going to be able to deal with the challenges facing the European Union with less resources?
Mr President, I wish the British Presidency the best of luck in its task of bringing together wills and creating consensus so that the European Union can move forward, but it will only be able to do so on the basis of two perspectives or two premises: firstly, by providing the money required to realise our ideals; and secondly, Mr President, by everybody seeking advantage on the basis of a common advantage.
Do not lose heart, Prime Minister, I am the last, though I hope I will not be the least. Following a Luxembourg Presidency led with honour by Mr Juncker, you are taking on the Presidency at a very delicate moment for Europe. At a time when the draft European Constitution, based on a careful rebalancing between politics and economics, appears to be stillborn, I hope, despite everything, that we will not bury its content too hastily.
The financing of the EU cannot be decided by a confrontation. Enlargement must be financed fairly and reasonably. Is it fair for the United Kingdom to be the only one of the 15 to have reduced its net financial contribution following enlargement, thus excusing itself from all efforts to reunify Europe? You have declared that the British rebate is not non-negotiable, and we take note of that. Do not forget, though, that the CAP has already been reformed three times. You will allow me to express my surprise at the UK’s reaction with regard to European farmers. The United Kingdom is well placed to know the extent to which European solidarity expressed itself during the two major health crises that we underwent with BSE and foot-and-mouth disease, and to evaluate the costs borne by the European Union to deal with those two disasters. The future of Europe depends on our ability to guarantee to 450 million Europeans that they will all be able to feed themselves at a reasonable price and completely safely. We will not forget that you have declared that you do not want to reduce the EU to a huge, dehumanised market. Your predecessor stated that he wanted an integrated, political Europe of solidarity. May the UK Presidency share the same vision of our common future.
Listen, I am not going to give Prime Minister Blair the floor until you sit down and be quiet. The complete lack of respect you have shown to your fellow Members who were speaking before ...
Mr Martin Schulz, I am perfectly aware who is changing the order.
I would ask you all to sit down and be quiet. We are not going to continue the sitting until you sit down and be quiet. And if you do not do so, I am going to call on the ushers to ask you to leave the Chamber. Would the honourable Members who are in that aisle please sit down?
Please be kind enough to listen to what the Presidency says and not to disturb the sitting any further? I would ask you to hurry up.
Alright. Are you ready to listen to Mr Blair? Then be quiet please.
. Mr President, I thank you for that excellent discipline you have imposed.
It would be interesting to see how you would get on in the British House of Commons at Question Time!
I thank everyone who has contributed to this debate. One thing, for sure, is that I have not been short of advice, for which I thank you. As you may know, some of our colleagues in the gallery today are from Kuwait, and have just passed a law, as was indicated earlier, giving women the vote for the first time. They are an excellent example of how progress and change can happen. It is good to see you here, Sir.
In addition, many speakers have asked me to try to achieve a consensus across Europe. It must be said, given the broad range of views, that is going to be quite some challenge. Perhaps the most interesting suggestion was that we made Welsh one of the official languages of the European Union. It could indeed be the way to achieve a consensus, but we shall see.
One thing is certain: our debate today has provoked enormous interest not just here in this Parliament but also outside.
I will try to respond to some of the specific comments made by the leaders and then make a short summary. In respect of President Barroso, I thank him very much for his kind words. I agree with the agenda he has set out. There is much in common we can work on. The only point I would make on the review clause in respect of the next financial perspective is that it has to be very clear, it must not be ambiguous. Let us work on that together.
In respect of Mr Poettering, I thank him for his kind sentiments and we will do our very best to reach agreement on some of the difficult issues, in particular the financial perspective. He reminded me of John Major’s negotiations in 1992, so I was rather grateful for Mr Schulz reminding us that we defeated both him in the 1997 election and three subsequent leaders, but that is perhaps a point to make in a different forum.
On the Constitution, I had not appreciated that you said this yourself, Mr President, but if you said, as was reported in the course of the debate, that it was not the text but the context, then I entirely agree with that. There will be a time when we have to return to the discussion of sensible rules to govern our working as a European Union of 25 – and even larger numbers in the future – rather than 15. The truth is that we need a new framework of rules for Europe and, therefore, the impulse that gave rise to the Constitution was entirely correct. It is, however, necessary to get the political direction firm in order to get the Constitution supported in the way that it should be.
Mr Watson challenged me over Council transparency and, certainly in relation to legislating, there is a strong case for that. Let us consider that under our presidency.
It is good to see Mr Cohn-Bendit after all these years. A long time ago I used to listen to your speeches, and now you listen to mine.
Only history will tell whether this is progress or not!
I apologise for not spending more of my speech on the issues of the environment and climate change. I hope that at the G8 summit we will have at least a chance for these issues to dominate the discussion. They will be a major aspect of our European Union presidency.
In respect of what Mr Mote said about the rebate, I repeat that we must look at all of this in the round. These issues all need to be resolved together. All I would point out is that without the rebate we would have been contributing about 15 times as much as other similar sized countries over the past 10 years, and even with it, we are contributing more. Without it in existence at all, over the next financial perspective we would be the largest net contributor. I understand your concerns and I repeat that Britain will pay its fair share of enlargement. We support enlargement and will contribute towards it. However, the issue has to be resolved in a way that is satisfactory for everybody and in the context, particularly, of the point about the review that we discussed earlier.
I apologise for not dealing with every single individual point. In some contributions there has been a sense that this is just a dispute between leaders based on personality or disagreements between countries. I want to make it clear that, in general terms, I think I have shown over the past eight years that I have always tried to reach consensus at a European level and it is important that we do so.
Obviously I have not reached consensus on that statement!
The difficulty we have at the moment which I just want to describe to you is: why is it that I feel so passionately about the reform agenda? It is because of a sense of urgency. We do not quite realise in Europe the competitive economic challenge we face today. It is serious and it is urgent!
It is strange how things happen but just now everybody has mentioned China, India, etc. in their speeches. Now, however, people understand the seriousness of this situation. It is not simply China and India: take countries like Vietnam or Thailand today. The changes they are making in their economies are amazing and dramatic. The trouble is that in today’s world you have to adapt constantly to that process of change. My worry is that if we do not, two things will happen. First, the very social model and the idea of social solidarity that we, and I, believe in is put at risk. Second, if we cannot handle the challenge of change and if we are unable to adapt to do so, then as a result support comes about for the policies that Mr Farage outlined for the UK Independence Party. I have to tell him that I completely disagree with those policies. I do not want Britain to be in the position of leading a charge against the European Union. That is not my determination at all. The difference between you and me is very simple: you see the problems of the European Union as an opportunity to wreck the European Union, I see them as the necessity for reinvigorating the European Union. There is a big difference between the two.
I am well aware, as I have said in my own Parliament and country, this debate for change and reform cannot be led in any other way than from a pro-European perspective. That is something I understand. It is not enough for each person to simply claim Europe for themselves and to say that if you challenge what I am saying, it means somehow you are against Europe. The question, as was rightly put by several speakers in the debate, is not whether Europe should change or whether we believe in Europe, but how Europe should change and what type of Europe we believe in today. That is the issue for us and it is the issue we have to address with a genuine seriousness of purpose.
I want to make one other final point. I have said why I support the Constitution. But I will be frank with you. The one thing that worried me during the course of all the debates about the Constitution was this: there is a tendency that I have noticed over my eight years as Prime Minister for Europe sometimes to go back over institutional questions when the questions are really about policy direction. We can debate some of these institutional questions for a very long time. Sometimes you also find it in leaders – and I do not absolve myself of responsibility on this – who, when there is a problem, want to blame a European institution rather than refashion a European policy. It is true that we all have a tendency to do that. My point is that when we decide the direction of Europe – and that is what the coming months have to be about; when we have the debate about how Europe copes with these great challenges, we should always keep our minds focused on the daily concerns of the people we represent. You are the directly elected part of the European institutions. You know how important it is when you go out into your communities to respond to what they talk about. They talk about jobs, security, crime and immigration. They worry about the change in their daily lives. We must have the clear, tough, proper policies to deal with these challenges. If we do, they will respond to us and tell us that they agree it is sensible to have a new European Constitution, because they will then understand the political context in which that constitutional debate is happening. This is a big moment of decision.
In conclusion, I would only say that today’s debate in the European Parliament has been excellent. I am honoured to have sat through it, I know there have been many different views and some critical things have been said about me and my presidency. That is part of a healthy democratic debate. I would just suggest to you that if we could replicate this debate in our individual countries and go out and engage with our people and talk to them about what we believe in, why we think Europe is necessary for today’s world, why we want to make the changes necessary to bring it into line with people’s priorities, then in the very act of debate we will help Europe; in the very reaching out to people we will show our relevance; in the very satisfaction of being in a position to answer their concerns, we will reinvigorate the European project. I have found today’s debate immensely impressive. It has been a genuine privilege to sit through it, and I thank you for listening to me.
. Mr President, Members of this House, Prime Minister Blair, I agree with you that it was a very interesting and useful debate. We all understand that this situation is a very special one. It should not be seen as business as usual. I understand that there is a real appetite for a frank debate. There were, of course, different views, but this debate has shown that there is a will for the search for consensus. In that search for consensus, it is important to avoid simplifications: the idea to put those who are in favour of a free market against those who are for social commitment; the idea to put political integration against economic integration. The truth is that we need economic integration and political integration.
We need a consensus, but not one that ignores the need for the hard choices that Europe must make. There is now a risk in Europe: the risk of populism. Sometimes populism on the left against globalisation and foreign competition; sometimes populism on the right, just against foreigners and against the very idea of Europe. That is why it is important that all those who have some responsibility in Europe – be it at national or European level – fight that populism and show, collectively, their commitment to the values that make Europe a great project.
That is why it is important that responsible politicians fight that populism and do not resort to tabloid politics. That is why it is important that we should not be blocked now by the institutional problems we have. We must go ahead with our programme. The European Union must avoid paralysis. That is why it is very urgent to have a solution for the financial perspectives. That is why we have to respond to the expectations, namely of the new Member States that are looking to us for solidarity. That was their expectation and we should be committed to meeting their expectations. That is why Europe needs ambition for reform and solidarity. The way forward for Europe is not to avoid the very idea of solidarity. Without solidarity and cohesion there is no such thing as a Union. A Union requires the mechanisms of solidarity.
I am looking forward to working with you, Prime Minister Blair, in what I hope will be a successful presidency. You can count on us. We are going to our work every day. We have been doing everything to avoid the idea that Europe is paralysed. After that very difficult European Council, Prime Minister Juncker and I attended the successful summits in Canada and the United States. Yesterday we had a very successful conference here on Iraq. Yesterday the Commission took very important and courageous decisions: the Green Paper on energy efficiency; a new sugar market reform – which shows, by the way, that the common agricultural policy can also be reformed.
This evening I leave for Africa because, like you, I attach great importance to the African agenda and our solidarity with that continent. I hope that I will also help your G8 presidency for the goals for Africa and our solidarity.
To conclude and to summarise, we have to reform and change. However, when we speak about reform and change we are speaking about reforming our economy and making it more competitive. We are not speaking about changing or reforming the old values of the European Union or of Europe, the values that were those of our founding fathers for a European Union that believes in solidarity with ambition for all our citizens.
Thank you very much to all of you for participating in this important debate.
The debate is closed.
The next item is voting time.
Mr President, I just want to point out an error in the Swedish version. What, in other language versions, is Article 23.2 is Article 12.7 in the Swedish version.
Mr President, very briefly, it is clear from the voting list, but I have learnt from experience that it is very good to point it out at length. This is not an amendment to amend the Statute but an amendment to the legislative resolution. Irrespective of the rumours that have been going around the House, it refers to the expense regime that was agreed to in the Members’ Statute, namely the travel expenses at real costs, not all the expenses.
. Mr President, I should just like to say that this vote is the outcome of a long debate that took place in Parliament, and that you have the honour of having brought this itinerary to an end. I therefore thank you on behalf of the whole of Parliament and I also thank the Commission and the Presidency-in-Office of the Council. We did not reach agreement on one item alone, but I believe that an overall balance has been reached.
I also thank my colleagues in the committee and Mr Lehne in particular, who provided a tremendous contribution in terms of achieving this important outcome, which places Parliament – as we said this morning – at the centre of attention of a united Europe.
Mr Gargani, thank you very much for your constructive words. Thank you very much to everybody and in particular to the Luxembourg Presidency.
Mr President, as we seem to be the only group to be holding fast to the compromise that we hammered out together, I have consulted at least some of the other groups and am now able to ask, on their behalf too, for the vote to be deferred in accordance with Rule 170 of our Rules of Procedure, irrespective of whether we will be voting at a later date. Under Rule 170, therefore, I move that the vote be deferred.
Before the vote
Mr President, I move that we should, if at all possible, vote on the individual amendments , but not, of course, on the final resolution.
Mr President, whilst I can very well understand the general desire to get the vote over with, that cannot be done so quickly, as there are a whole range of different items to be voted on. I have a procedural suggestion to make, that being that we vote on Amendments 1 to 21 in a single block, while we really do have to vote on the other items on a one-by-one basis.
That concludes the vote.
Mr President, I have voted against this Statute, and have done so for five reasons. The first is that I think this is not the right time for it; while Europe as a whole is grappling with its future, we are concerning ourselves with the future of our financial arrangements. The second is that I am opposed to tax privileges. The third is that I see our having our pensions paid by the taxpayer as sending the wrong message. The fourth is that I do not think we should be getting a percentage of what judges are paid; rather, things should be the other way around, with judges being paid a percentage of what the freely-elected representatives of a sovereign people earn. After all, it would also sound much better if judges were to be paid 250% of an MEP’s salary. Finally, all this involves us looking into the future; we are taking decisions on behalf of future Members, and I do not find that exactly proper either.
As I do not regard this as a particularly favourable result, I have voted ‘no’. I am sure that many of my colleagues who have voted ‘yes’ today have done so not out of conviction, but in response to pressure from the media, and that, too, is a pity.
Mr President, I, too, have voted against the Members’ Statute, which I regard as sending the wrong message – that is what we are doing if we adopt it in such haste while the current European crisis is raging around us. I also feel that it rather amounts to a load of eyewash, and to putting wine in old bottles, as I cannot see much of a difference in comparison to the draft with which the Rothley report presented us.
There has been a lot of talk in the past few days about the setting up of citizens’ forums to address the crisis situation in Europe. Why are we not setting up citizens’ forums to discuss the Members’ Statute? Why is there no consultation on the Internet? If we can have a pause for reflection during the process of ratifying the Constitution, why can we not have a pause for reflection on the Members’ Statute? I still do not think it right that it should be combined with travel expenses. These things can be dealt with separately; for that we do not need this Members’ Statute to be adopted so over-hastily and in such a headlong rush.
I would, though, ask for a vote to be corrected. I am of course in favour of not reducing the retirement age. That, too, is something there is no way we can get across to the public at a time of austerity measures and cutbacks in the social budget. I think we have done Europe a disservice today, and I do not believe that we will, in so doing, be able to rid people of their suspicions of the European institutions and of their weariness with our politics.
Mr President, I think that we sent an entirely wrong message today by voting on the Gargani report on the Members’ Statute, not least because the impression is once again being created that this House’s real principal concern is with its Members’ benefits. Moreover, I think that what is described as the elimination of a number of abuses is a mere pretext, at best a palliative. In reality, Members are being endowed with new privileges, which nothing and nobody can justify, the planned pension fund scheme being one example that springs to mind.
Another reason why this message is the wrong one is that nobody in the whole of Europe is waiting for a common statute for all MEPs except a few MEPs themselves. We represent our peoples and our Member States here. Why should we be so insistent on having a statute that is different from that of our counterparts in the national parliaments, unless, of course, Europe is to be thought of as a superstate, which is not what I want it to be? If this report is a new stunt to bring even more people to resist what we are gradually referring to as the Eurocracy, then it has achieved its object.
Mr President, ladies and gentlemen, at a time when the EU is mired in a profound crisis, when agreement on the European Constitution eludes us, when we are unable to decide on the EU’s future financial basis, at a time marked by great economic problems and high levels of unemployment in the EU, yet again, we in this House are focussing our attention on ourselves. European politics could hardly appear more distant from the real world!
I voted against the Members’ Statute on the ground that I am opposed to us MEPs enjoying tax privileges. I want to be taxed in the same way as those who vote for me and my fellow German citizens, and, as a German MEP, I want to be paid in the same way as my counterparts in the German national parliament, the Bundestag.
Mr President, having taken note of the result of negotiations between Parliament and the Council, we in the Austrian People’s Party delegation voted to adopt this Members’ Statute. We find it regrettable that the Council should have dictated to Parliament conditions in respect of the Rothley report, one of which was that the cut in salary should be compensated for by the pension scheme being made non-contributory. Every amendment that we have tabled here today would, from the Council’s point of view, have caused the Members’ Statute to fall. It was high time, following 10 years of negotiations, that this House should endow itself with a Members’ Statute, and for there to be equal pay for equal work. To this compromise we have agreed, even though there is without doubt room for improvement in many areas.
The June Movement is a strong opponent on principle of a common Members’ Statute, which would turn Members of the European Parliament into the EU’s representatives in the Member States instead of Denmark’s representatives in the EU.
The June Movement’s representative has proposed approximately 50 times that travel should be as per account rendered, and the present compromise now offers the chance to have this put into practice. We in the June Movement are therefore voting in favour of this compromise, at the same time as holding to our opposition on principle to the Statute, which was unfortunately approved by the Treaty of Nice.
. I am in favour of enacting a single statute for all Members of the European Parliament. A functioning European Parliament depends to a large degree on a good uniform statute being in place.
Any such statute must, however, have at its heart modern, EU-wide rules on MEPs’ immunity from prosecution. In Parliament’s present motion for a resolution, the Member States are requested to revise the provisions laid down in a protocol in 1965. No such rule is to be found in the draft Statute itself.
Regarding this as a fundamental defect, I have – as I did in December 2003 – voted against the draft Statute. In the event of the Statute entering into force in 2009, I very much hope that this defect will have been, by that date, remedied by means of a rule on the immunity of MEPs that shall be binding, equal and uniform across the EU.
It was not only in this respect that Mr Rothley’s original draft was markedly superior to the present text, for it embodied a parliamentary law that was, in a whole range of other areas, more modern and more comprehensible to the public than national rules, including those obtaining in Germany, not least in such matters as the requirement that Members make a contribution to their own pensions, for which no provision is made in the regulations of many national legislatures.
Today, Parliament has voted on the long-debated Members’ Statute. There are some doubtful features, but it overwhelmingly constitutes an improvement on current rules applicable to, for example, travel expenses, taxes and pensions. Actual travel costs will be reimbursed, rather than a standard payment being made. The Statute also means that all MEPs will receive the same level of salary from 2009. That is especially important if our fellow MEPs from the new Member States are to receive reasonable salaries and if the earnings gap is to be reduced between those who earn least and those who earn most. Quite a few constructive amendments were tabled before the vote, demanding, for example, a common statute for MEPs’ assistants and the opportunity for those MEPs who wish to do so to receive back only their actual expenses from as early as 2007. We have for a long time supported developments towards a statute for assistants and the reimbursement of actual expenses. That is something we shall continue to do in the future too. In order to ensure that the Statute arrived at by compromise with the Council goes through, we have, however, chosen to vote today against all the amendments tabled in plenary and have voted in favour of the committee’s report. Any change to the compromise would jeopardise the unity in the Council and, thus, the possibility of being able to agree at all on the Members’ Statute.
. Following the commitment made on 3 June 2005 by representatives of the Member States and the Council regarding the Statute for Members of the European Parliament, plenary amended its decision of 4 June 2003, and called for the creation of a monthly parliamentary salary, set at a flat rate for all Members regardless of the country they represent. The salary will, in current terms, come to around EUR 7 000 per month, which is around twice the amount earned by members of the Portuguese Parliament. This would widen the gap between the Members of the European Parliament and politicians in the Member States, when in fact their work and their day-to-day functions are similar, and this is something to which we are opposed.
This decision has undergone one or two amendments, which we welcome, not least the call for greater transparency in reimbursement of travel expenses, indicating that the payment will be based on actual expenses.
Members of the European Parliament are elected nationally and are – and must continue to be – accountable to their national electorates. We are opposed to the federalist concept of the mandate of Members of Parliament, as it overlooks the differing social realities in EU Member States – in terms of workers’ salaries, for example – and consequently widens the gap between the politicians and the people that they represent.
. We wish once again to indicate the position of principle we adopt on this issue.
We believe that Members of the European Parliament should receive their salaries from their respective national parliaments.
The principle of subsidiarity should serve as guidance. It is up to each Member State to decide what salary is to be paid to its parliamentarians. The national salaries paid to Members of the European Parliament are adjusted according to the actual situation regarding salaries and expenses that applies in each Member State. MEPs should be remunerated by their own countries, where they should also pay tax.
It is important for Members of the European Parliament not to be regarded as a privileged elite by the voters in their own countries. Instead, salaries should be more or less the same as those paid in those countries to people in corresponding positions.
The present system of travel expenses, which takes no account of actual costs and is based on standard payments, is, in our view, quite unfair. MEPs should only be reimbursed for the actual costs that arise in connection with journeys made. The travel expenses system can be reformed without a common Members’ Statute being adopted. We have voted against the proposal for a common Members’ Statute.
. This House has for many years been calling for a single Statute for its Members. We have, on innumerable occasions, been critical of the extreme divergences in the remuneration of those who represent Europe’s people.
The process of making the EU more democratic must be of equal value to all its Member States. Now, for the second time, the Council has presented us with a compromise proposal, which we, the elected Members of this House, are supposed to agree to. It envisages basing MEPs’ income on a good third of the income of a European judge. Absent from this proposal, in my view, is any clear statement about what value Europeans themselves attach to the financial independence of their MEPs, and these same MEPs are instead exposed to an unworthy media campaign. At a time when all pro-European forces are concentrating on overcoming the problems involved in modernising the new, enlarged Europe, I do not intend expending any energy on ‘Project Statute’ if it means that we are reproached for feathering our own nests.
I will be abstaining from the final vote.
. In adopting a Statute for Members of the European Parliament, we are having the wrong debate at the wrong time.
At the present time, we are all well aware of the urgent need for the EU to discuss its fundamental objectives. The popular votes in France and the Netherlands clearly indicated, among other things, the need for the EU to draw closer to its citizens in order to restore credibility to the European project, and, in view of that, I am not in favour of a debate on the Statute for MEPs being on the agenda. To say the least, the time is not well chosen.
I welcome as an improvement the proposal that travel costs be reimbursed on the basis of the expenses actually incurred, and that the current payment of fixed amounts should cease.
I nevertheless take the view that it is difficult to have a statute for MEPs that differs from those binding on their national counterparts. How is the difference between the earnings of an MEP and those of a member of a national parliament to be explained and justified?
Current events lead me to abstain from voting on the Statute for Members of this House.
. We have always expressed our opposition to the creation of a monthly ‘parliamentary salary’, set at the same rate for all Members of the European Parliament regardless of the countries and the people that they represent.
Members of the European Parliament are elected nationally and are – and must continue to be – accountable to their national electorates. The creation of a single ‘parliamentary salary’ financed by the EU budget and subject to a Community tax, forms part of a federalist concept of the mandate of Members of the European Parliament, with a view to turning the current ‘national Member of the European Parliament’ into a ‘European Member’.
The social situation in the different Member States also varies markedly. A monthly ‘parliamentary subsidy’ set at around EUR 7 000 (around 1 400 000 escudos) would undoubtedly lead to deep inequality and disparity between the salaries earned by workers, national politicians (such as Members of the Portuguese Parliament) and local politicians, especially in Portugal, and we find this utterly incomprehensible.
Furthermore, we wish to restate our commitment to pursuing the fight for strict accountability with respect to the Members’ use of resources to perform their duties.
. I and my British Conservative colleagues have argued consistently for greater transparency and accountability with regard to Members' salaries and expenses. The package proposed by the Legal Affairs committee represents an important step forward in achieving a fair and open system.
Conservatives have always believed that we should be taxed at the same rate as our UK constituents (article 12, point 3), that our salary is equal to that of our colleagues in Westminster (article 29, points 1 and 2), and to ensure that travel expenses are only reimbursed for the actual amount incurred (article 20, point 2). Indeed, it was Conservative amendments, adopted in committee, which will allow Member States to adopt additional measures in order to place MEPs on an equal footing with members of national parliaments.
. On 17 December 2003, our party, the Dutch Socialist Party, voted against the then draft for a Members’ Statute. We were not opposed to a unified salary, but what was suggested at the time was far too high. Moreover, we considered it important that it should be possible to make this salary liable to national taxes and that the reimbursement of travel expenses should be restricted to those actually incurred. In our experience, on an annual basis, more than half can be recouped that way. In the Dutch parliament, we asked the government to reject this document in the Council.
The proposal that was amended as a result, on which we are voting today, is still not entirely what we want. Salaries must be below EUR 7 000 and we simply reject Article 9.3. We realise that voting ‘no’ at this stage will not yield any further improvements. Now that the maximum has been obtained, we consider this to be a victory in our long-term battle against inappropriate proposals. Acceptance of this proposal represents a defeat for those who for years resisted this Statute, thinking it beneath their dignity, the salaries and reimbursements of travel expenses too low, and the financial monitoring too intrusive. By voting against it, they will make it quite clear that they want, shamelessly, to line their own pockets.
. The issue before us is an important one that needed to be addressed, given that the fact that the Statute for Members had not been standardised following the last enlargement had created unacceptable inequality. My vote was therefore based on what I feel to be the most relevant aspects of this proposal on the Statute for Members of the European Parliament.
There are two aspects, however, on which I feel I should enlarge.
The fact that this proposal does not cover the current legislature, and that it provides for a very long transitional period, has enabled me to act with freedom, in the knowledge that I am voting on an issue that does not affect me directly.
Lastly, there is the question of timing. When the report was put to the vote, I supported it, yet had the timing of the debate been put to the vote, I would have voted against. Among other things, politics is about symbolism, and the fact that Parliament decided to vote on this issue at a time of major crisis for the European institutions is not something that I welcome or applaud.
I am voting against Mr Gargani’s report because the proposed Statute would involve unacceptable salary increases, unduly generous pensions and an unduly long transitional period of two terms of office. The voluntary pension fund should also have been abolished with immediate effect.
Instead, the Conference of Presidents should implement plenary’s decision concerning the reimbursement of actual travel expenses instead of, now as before, blocking this reform so as to be able to use the issue of travel expenses in its negotiations with the Council.
. The Left Party believes that it is wrong in principle to vote on our own salaries and other remuneration.
The Left Party is in favour of proposals finally having been made to do away with the standard reimbursement of MEPs’ travel expenses. It is good that, in the future, reimbursement should be on the basis of actual costs.
The Left Party is not, however, in favour of the proposed salary, the level of which is too high. High salaries must not turn elected representatives into a financial elite.
Tax must, of course, be paid on a national basis, and there must be no EU tax.
An unduly favourable pension system should also come in for the same criticism.
For these reasons, I shall abstain in the final vote.
. Mr President, despite the worst possible timing for handling this persistent problem that has been around for years and years about a uniform Members’ Statute, I took part in the vote and pressed the ‘plus button’. I voted in favour, not because I think this is such a wonderful Statute, for it is not. The degree of uniformity is not sufficient for starters. From all the times, though, that we have voted in Parliament and had to establish subsequently that the Council was incapable of reaching agreement, I have learnt that the communality we seek is not feasible and that there is no such thing as an ‘ideal’ Statute. The Statute proposed by the Committee on Legal Affairs, which apparently received the stamp of approval from the Council, is better than what we have at the moment in the sense that it provides the necessary transparency and that it gives us the only acceptable travel expense scheme, namely one that reimburses only expenses actually incurred. I am convinced that this alone is reason enough to vote in favour, even if this is done at the wrong time.
.– The report on the Statute for Members of the European Parliament, by which we mean the creation of a new framework of privileges, is an insult to the peoples of Europe, while the recent rejection of the so-called European Constitution by France and the Netherlands expresses the general opposition of the peoples to the anti-grass roots policy of the ΕU. Consequently, the EU and the European Parliament do not have the credentials to take such decisions.
The MEPs of the Communist Party of Greece voted against the report, because they consider that Members of the European Parliament should be paid by the countries in which they are elected and which they represent and to which they answer and not by the ΕU. It is also an insult to the workers being crushed by the new EU anti-grass roots tempest to set the monthly salary of MEPs at EUR 7 000 while the monthly salary in Greece, for example, is EUR 572.30.
The working and grass-roots classes must draw their own conclusions from the common stand of the conservative and social-democrat parties, who are speeding up the attack on grass-roots incomes and their standard of living in order to increase the profits of big business and, at the same time, secure privileges for the political representatives of the plutocracy.
.– I wish to explain my abstention from the vote on the Gargani report. I am in favour of transparency on the subject of Members' salaries and expenses: of full transparency which is the product of dialogue which highlights the realities on which any decision must be based.
In the present instance, there was insufficient dialogue. Account was not taken of all the objective data. For example, the proposed reimbursement of travelling expenses does not take account of travelling time or inconvenience. The ratio between the salary of a Member of Parliament and a judge does not take account of Members' loss of income.
. I am in favour of the Members’ Statute being adopted without delay. All Members of the European Parliament should, as soon as possible, be subject to uniform terms and conditions.
I will not, however, be participating in the vote, as I shall not be availing myself of the new arrangements. I took my seat subject to the former conditions and will continue to regard myself as bound by them.
. I welcome both the implementation of the codecision procedure in connection with these proposals and the fact that the Court of Justice has issued rulings on areas relating to the border code, most importantly on the introduction of internal border controls.
One of the greatest triumphs of European integration has been freedom of movement without people being subject to internal border controls. Consequently, to reintroduce such controls would have to be an exceptional and temporary measure, and without prejudice to the normal police controls that may take place anywhere in the territory.
External borders must act as an effective filter to stop people who are a threat to our society from entering, without interrupting the normal flow of people. For border controls to be efficient and effective, Member States must be equipped with the necessary human and financial resources, and at the same time must ensure that human rights are upheld in full when these controls are taking place.
I therefore endorse this report by Mr Cashman, which supports the thrust of the Commission’s proposal aimed at communitarising the management of external borders, with a view to ensuring the same standards and the same conditions of entry for third-country nationals are complied with across the board when controls take place.
The June List broadly supports the compromise agreed between the Council, the Commission and Parliament. On many points, the Code clarifies previously unclear rules derived from a range of legal sources. We particularly welcome the increased protection against discrimination in the implementation of border controls, as well as the opportunities for third-country citizens who have been refused entry to a country to appeal against the decisions made.
We do not, however, share the rapporteur’s view that the EC Court of Justice should be given the power to give judgment on issues concerning the reintroduction of internal border controls, and we therefore welcome the fact that the Council has not accepted these proposals. The June List believes that each Member State should be allowed to reserve the right to reintroduce its border controls if it considers this to be necessary in order to combat drug smuggling and illegal human and other trafficking and if it is required to withdraw from Schengen cooperation.
.– The Community Code on movements across internal and external EU borders applies the racist and anti-immigration decisions taken in Seville and Thessaloniki, in order to turn the EU into a fortress which is hostile and inhumane towards the victims of the policy of imperialism and international monopolies who try and cross its borders.
It is not enough for foreign nationals wanting to enter and remain in the ΕU for no more than three months to be in possession of the necessary documents, to convince the authorities that they have legitimate reasons and enough money to survive for that period and to give detailed information on where and how they will live; they must also not be nationals 'for whom an alert has been issued in the Schengen Information System' and must not be considered 'a threat to public policy, internal security, public health or the international relations of any of the Member States'. Given that 89% of the entries in the Schengen Information System concern persons with no criminal record (they are based on unconfirmed accusations by 'informers'), this is an immensely arbitrary and repressive approach towards foreigners.
The anti-immigration policy of the ΕU is also reflected in the plummeting numbers of requests for asylum approved, in the preparations for the creation of immigrant concentration camps and so on. The ΕU is opening its borders just wide enough to serve the interests of big business in cheap labour.
The Communist Party of Greece voted against the Cashman report.
. Freedom of movement is one of the freedoms that the citizens of the EU hold most dear. At the same time, immigration is one of the political questions that we must address seriously and with cool heads.
That being said, I feel that the crux of the question addressed in the report, which in part verges on the technical, is, nonetheless, equally important. The practical rules governing both ‘internal border controls’ and ‘external border controls’ are of considerable significance. First and foremost, along with security and the exercise of authority comes respect for the citizens, be they nationals of EU Member States or otherwise. Nonetheless, I agree that there are exceptions, whereby a Member State may waive the rules, for perfectly valid reasons. I also back both the report’s support for the right of appeal against a decision to refuse entry, without prejudice to the immediate effectiveness of such a decision, and a set of rules on the procedures mentioned here.
The Danish Social Democrats in the European Parliament have today voted in favour of Mr Cashman’s report on establishing a Community Code on the rules governing the movement of persons across borders (A6-0188/2005). We are, however, alert to the fact that the proposal concerns an area covered by Title IV of the EC Treaty and does not therefore apply to Denmark, cf. the protocol on Denmark’s position.
The report is designed to create a legal base for cooperation and commercial relations with the following industrialised countries: the United States, Canada, Japan, South Korea, Australia and New Zealand. Cooperation is partly about supporting EU Centres. Trade cooperation is partly about exchanges, conferences and executive training.
We support the EU’s common trade policy but have difficulty justifying the budgeted costs of the efforts required, amounting to EUR 17 million between now and 2007. The results of the referenda in France and the Netherlands show that the EU bureaucracy must be slimmed down, so unnecessary expenses must also be dispensed with. In the light of all this, we are voting against the report.
. Commercial relations and cooperation with the countries involved in the programmes covered by this regulation are of major importance to the Union.
The evaluations of these programmes have proved very positive. For the purposes of workable and fruitful commercial relations, we must continue to support initiatives of this nature, which help to coordinate support for research activities, exchange programmes for young people and business missions. These programmes benefit today’s Europe and will benefit future generations.
. This report forms an integral part of the package of reforms of the Stability and Growth Pact (SGP). Statistical issues, such as the harmonisation of accounting rules and macroeconomic aggregates in the context of calculating the public deficit, were among the areas dealt with in most detail in the report entitled ‘Improving the implementation of the Stability and Growth Pact’ submitted to the Spring European Council of March 2005.
The plan to improve the European statistical system goes hand in hand with the attempt to restore credibility to the SGP, following cases of statistics being manipulated and numerous examples of creative accounting. For us, the crux of the matter is not so much the SGP’s credibility; we feel that the SGP should be scrapped in view of its social and economic effects.
The regulation before us, which has been improved upon by the amendments that have been tabled by Parliament, increases the powers of the Commission and Eurostat, both to define and certify the quality of statistical data and to verify and standardise calculation procedures. The most worrying aspect of this is that the Commission can put direct pressure on governments to implement monetary policies in the Member States.
Our vote against is thus consistent with our overall opposition to the so-called reform of the SPG.
. All actions that help to improve the governance of the EU should be supported and properly taken on board.
The report by Mr Gauzès forms part of the efforts that need to be channelled into reforming the Community’s statistical system, within the crucial context of the Stability and Growth Pact.
It is of paramount importance that exchanges of information be governed by transparency and trust between all of those involved in the process. The collection, exchange and analysis of data must therefore be guided by the principles of accuracy, coherence and quality, within the context of the trust and transparency on which relations between Member States and the institutions must always be based.
. I support this much-needed initiative to address the breach of the cease-fire agreement signed at N'Djamena on 8 April 2004. The purpose of this proposal, following UN Security Council Resolution 1591(2005), is to impose certain restrictive measures against Sudan, with a view to:
- freezing the funds and economic resources of persons impeding the peace process and
- preventing the entry into or transit through the territories of persons who may represent a threat to stability in that region.
We cannot allow violations of human rights, and of international humanitarian law, to continue. Nor can we stand by while all manner of atrocities are being committed. We must take all steps available to us to endeavour to re-establish peace in Darfur.
It must not be forgotten, however, that special attention must be given to one-off humanitarian emergencies.
. The attitudes shown by countries and by international institutions are always worth more than the words that they speak. When it comes to conflicts, the victims know this better than anyone. Consequently, as well as voting in favour, I should also like to state that I hope that these measures will prove effective, and for this to happen we need the commitment of each of the 25 Member States. There is no national interest that comes before peace and human rights, and nor must there be.
. The June List supports the two UN resolutions on Darfur and Congo whereby those who impede the peace process, commit violations of humanitarian or of human rights law or violate the arms embargo shall be prevented from travelling within the territory of the Member States, with funds, financial assets and economic resources that can be linked to them also being frozen.
We do not, however, wish to help develop a common foreign and security policy for the EU. All the Member States are obliged to implement those measures decided upon by the UN Security Council pursuant to Chapter VII of the UN Charter, and a joint decision at EU level is therefore unnecessary.
The June List has therefore voted against the reports.
. The importance of this issue is in inverse proportion to the speed with which the international community has acted in response to the tragic situation in Darfur, Sudan. Although I have consistently called for Parliament to address this issue, I still feel that this report deserves my vote in favour and my hope that it will prove effective.
. As I said at first reading, the reform of the Stability and Growth Pact (SGP) fell short of what was required. The same objectives and criteria were reaffirmed and indeed more time was given. What was really needed was the scrapping of the SGP and a clean break from the prevalent economic and monetary policies, in order to create a macroeconomic framework capable of fostering sustained economic growth and employment. This was not the case. The excessive deficit procedures continue to be implemented, not least in Portugal, the worst aspect of which is that it serves to justify the austerity measures contained in the stability programmes put forward. This is true of Portugal, where taxes have gone up and where there has been a concerted attack on public administration, and in particular on public officials.
There is still no desire to learn the lessons that need to be learned. Yet in spite of the cosmetic reform of the SGP, I welcome the rejection of the rapporteur’s maximalist proposals, the aim of which was to strengthen the SGP and to attach greater importance to the debt criterion, offsetting the data provided by national governments against the data provided by the central banks.
. Not only is the Council’s refusal to take into account any of the amendments proposed by the European Parliament a cavalier action, it also goes against the spirit of the reform of the Stability and Growth Pact. Indeed, the balanced result achieved by the Luxembourg Presidency makes the procedure for excessive deficits more flexible, but at the same time includes increased surveillance of budgetary positions, with the simple, but sensible and honest, idea that we need to save during good times in order to face the lean times. Only, the affirmation of this principle must be translated into reality in these texts. There is the rub!
Following the unanimous agreement of the Council, certain Member States seem to be breaking their word and to be trying to go back on the particular attention that should now be given to public debt.
It is an appalling signal to give in these troubled times. The stability of the euro will suffer from it. Under these circumstances, the rapporteur proposes nothing less than re-specifying the commitment made with regard to public debt. I can only support him in that, even though I hold nothing against the Presidency, which is irreproachable in this matter.
. I supported the report by Mr Karas, because I feel that the problems that have surfaced in recent years with regard to the revision of the Stability and Growth Pact (SGP) must be resolved.
The reform of the SGP calls for more emphasis to be placed on debt and for comparisons between statistics provided by the national central banks to the European Central Bank and the data provided by the Member States to Eurostat to be taken on board.
The reform of the SGP must involve all those involved in the process and all information relating to the development of the economies of the Member States must be clear and transparent. As such we will be in a position to act promptly with economic measures and reforms aimed at helping our economies to grow and develop healthily.
. The report by Mr Duchoň addresses areas of major importance to the future of economic activities in Europe. It is vital that we protect the Community’s financial interests when combating fraud and other illegal activities with the potential to harm its financial interests.
I therefore feel that this report strengthens the existing measures for cooperation and exchange of information that are key to combating illegal activities of this nature. I also wish to highlight the key role played by OLAF, a body that is at the Union’s disposal, in facilitating the exchange of information. I therefore voted in favour of this report.
. Almost half of funds earmarked for helping poor countries comes from the EU and its Member States, making it the world’s biggest donor bloc. The Union also makes use of trade to foster development, by opening up its markets to goods from poor countries and encouraging them to step up trade amongst themselves.
The proposal for a regulation is designed to further untie Community aid in areas covered by tendering procedures for goods and services for the purpose of external aid.
The purpose is to ensure that suppliers have access to all development assistance programmes financed from the EU budget and to set down rules governing the eligibility of persons and goods under instruments, laying down criteria and derogations.
I therefore endorse the report by Mr Gahler, which points out that fully untying this aid could make it USD 2 to 3 billion more effective.
. The most relevant aspect, to my mind, of the issue before us, and the aspect that led me to vote in favour, is the belief that untying Community aid makes it more effective. Beyond political considerations is the expectation – backed up by studies – that greater success can be achieved without enlarging the budget, simply by greater economic streamlining, and this is something that I welcome.
Regarding the matter before us, we believe that NAFO is right in stating the need for a rebuilding plan for Greenland halibut. We are not, therefore, voting against legislation by the EU. Nor, however, can we vote in favour of this, for it is extremely improbable that this rebuilding plan will work, any more than other rebuilding plans in the EU’s fisheries policy have worked. We believe that the EU’s fisheries policy has foundered for, in spite of extensive measures and bureaucracy, stocks are still threatened. This may be due to a situation in which an isolated intervention in the form of quotas has led to increasing numbers of discards. Then there is the hidden transfer and sale of quotas and rights and, in addition, the great uncertainty attached to bycatches in other fisheries. That is why we cannot vote, either, for a report that would have the EU’s fisheries policy continue unamended. We believe that there is a need for Parliament to demand a review of the EU’s fisheries policy, including the rebuilding plans.
. The Northwest Atlantic Fisheries Organisation (NAFO) scientific council has adopted a 15-year rebuilding plan for Greenland halibut, which provides for a reduction of the total allowable catch (TAC) level of this species. Already provisionally transposed into Community legislation, the plan is now waiting for binding permanent status.
Although I feel that the legislative proposal is consistent with the new common fisheries policy, I do not agree with some points in the version tabled by the Commission, which I feel would penalise Community fishermen. I refer specifically to the reduction by 20 to a 5% margin of tolerance between the estimation of the quantities retained on board and that of the logbook figure. As this level has not been adopted by NAFO I have always felt that adopting this measure would have a detrimental effect on Community fishermen.
I therefore welcome the removal of Article 8 and feel that Parliament has given the document a better balance and made it fairer.
We oppose the EU Common Fisheries Policy. We have, however, chosen to support this report because Parliament’s position is closer to the rebuilding plan adopted by the Northwest Atlantic Fisheries Organisation (NAFO) than is the Commission’s proposal.
. This fishing zone, managed by the regional fisheries organisation in question, is of major importance to the Portuguese fleet.
The plan provides for a reduction in the total allowable catch (TAC) level and for additional control measures, which will obviously have social and economic repercussions. As with other rebuilding plans for fish stocks, we feel it is essential that, beyond the need to ensure that fisheries resources are sustainable and that scientific data is reliable, we implement much-needed social and economic support measures for the fleets affected by the reduction in fisheries or the temporary suspension of activities.
We welcome Parliament’s proposals improving on points on which we disagreed with the Commission’s proposal:
- the fact that fleets of EU countries that are bigger than other fleets working in the same waters do not impose their own limits (it is impossible to understand why the Commission seeks to be ‘holier than thou’ in adding further measures to the Northwest Atlantic Fisheries Organisation, and as such we object to a unilateral limit of tolerance margins);
- the guarantee that TACs can be adjusted upwards if that fish stock is deemed to have been restored.
. The report by Mr Kristensen addresses an issue that is without doubt of key importance to Portugal. I voted in favour of this report on fisheries-related issues in an area in which the Community vessels operating are almost entirely Portuguese or Spanish.
. It is appalling that most Members of this House insist on turning a blind eye to the crisis of confidence between the citizens and the European institutions, as evidenced by the recent referenda in France and the Netherlands on the ex-draft of the so-called European Constitution.
Similarly, they continue to press ahead with proposals such as the revision of the Lisbon Strategy, including the Bolkestein proposal for a directive, the organisation of working time and access to the port services market, rather than demanding that the Commission and the Council remove them.
They also support the Council’s decision on guidelines for employment, which, disgracefully, overlook equal rights and opportunities between men and women, with specific regard to access to jobs, salaries and career development.
They also continue to promote projects such as the Stability and Growth Pact and the flexibility of labour, to which we are opposed.
The true crisis eating away at Europe is unemployment, uncertainty and the destabilisation of public services.
The people are reminding their leaders of their existence. Those who voted ‘no’ in France are calling for a major change of direction for European integration and a renegotiation of the Treaty. The pause for reflection must be used for that purpose. The first requirement is social: to create growth and employment without making working conditions too flexible, and without pulling our social model down. The guidelines for growth and employment adopted during this Summit, however, run completely counter to this objective.
At a time when employees are demanding guarantees and an end to ultraliberalism, ‘we are carrying on as normal’.
We should have withdrawn the Bolkestein directive and the Working Time Directive and proposed a social Treaty in their place. The Council is deaf to the expectations of the people.
In order to extricate ourselves from the budgetary deadlock, we must increase the European budget in the interests of revival and cohesion.
As long as the budget depends on revenues from the Member States, the blockages will be stronger than the general interest. The alternative to a European tax is European borrowing.
. I was not able to support the resolution on the result of the European Council (Brussels 16 – 17 June 2005) as a result of its excessive formality and use of general officialese. It is couched in complex bureaucratic language that is practically devoid of meaning. The individual points made are not formulated in a clear and sensible manner which would provide comprehensible answers or ways out of the complex situation, in which Europe finds itself after the two unsuccessful referenda on the constitutional agreement and the failure to adopt the budget for the years 2007 - 2013. There was no mention of basic principles relating to the internal market, such as the approach to the Directive on services. It failed to mention the importance of a regional policy and the structural implements that are essential if the differences between the developed regions and those which are lagging behind are to be gradually removed. The Lisbon Strategy is once again a series of empty phrases and there is no mention of how it should finally be put into practice. If we want politics to be comprehensible to the citizens of Europe, we must change the bureaucratic rhetoric in our resolutions and word them in a language that is comprehensible to the people. Only then will we be able to regain their trust.
. The fact that I voted against the resolution tabled on this issue is not, in any way, due to any dissatisfaction on my part with the Luxembourg Presidency. Indeed, I feel that we can all see how the widespread praise for the Luxembourg Prime Minister is justified.
Recent events, however, such as the double rejection of the Constitutional Treaty by the French and the Dutch and the inability to adopt the Financial Perspective for 2007-2013, cannot have gone unnoticed by Members of this House. Reality is no mere passing detail. Nevertheless, anyone reading the adopted resolution could be forgiven for thinking that either Parliament has had its mind elsewhere or that the citizens have. In fact neither is true, at least on my part and on the part of the group to which I belong.
The last European Council should have responded to the current crisis in Europe with great lucidity and a proper understanding of the feelings of the citizens. Unfortunately, it was not to be. One can only hope that this crisis can give rise to fresh, more appropriate, solutions. I believe that this is possible.
. The Moderate delegation has today voted in favour of the report on security research. We think it important to develop a structured and appropriate security research programme with a view, for example, to guaranteeing the EU’s credibility and an advanced intelligence capability within the framework of the European Security and Defence Policy.
We are, however, opposed to certain wordings in the report: firstly, those applying to the budget appropriations for security research, linked by the rapporteur to a percentage of GNP; and, secondly, those applying to worldwide observation and data collection.
The report is aimed at developing a European Security Research Programme (ESRP), to be introduced in 2007. We are not opposed on principle to joint research efforts at European level, but we object to the ESRP’s aim of contributing to an integrated European defence market. We therefore choose to vote against the report as a whole.
. This report concerns a European Parliament initiative to support the creation of a ‘European Security Research Programme’ by 2007, and the Community financing of that programme, within the framework of the ‘European Security and Defence Policy’ and what are referred to as the ‘European Security Strategy’ and ‘The Hague Programme’.
The aim is therefore to step up research in areas such as the gathering and storing of information, vigilance, spying, security and ‘crisis management’. It will be a further cog in the wheel of the current militarisation of the EU and its drift towards securitarianism, under the pretext of the ‘fight against terror’, conducted in conjunction with the USA.
Hence our group’s vote against.
. In light of recent world events, the issue of security has taken on major importance, and Member States must address new threats to security.
There has nonetheless been a marked under-investment in research and development in the defence sector, in which spending has either remained unchanged or has in fact gone down over the past ten years.
I therefore congratulate Mr Klich on his report, which supports the Commission’s proposal to set up a European Security Research Programme (ESRP) by 2007, in order to address current security challenges, while contributing towards the growth and competitiveness of the European economy.
The ESRP will involve relevant security research stakeholders and will enjoy appropriate funding, so as to secure the greatest possible continuity over time and the best results.
.– The report also puts the research sector at the service of the imperialist policy of the ΕU and, at the same time, secures funding for big business in this sector by making EUR 1 billion available from taxes paid by the working and grass-roots classes in the Member States of the ΕU.
On the pretext of 'security' and 'threats', it promotes the further militarisation of Europe and improved technology to support the aggressive actions and enhance the military power of the ΕU, so that it is better placed to compete with the USA for control of markets and countries. At the same time, taking the view that the distinction between internal and external security is difficult to make, it also uses research to improve internal repression of the grass-roots movement in the Member States.
Every system, even in space, even the satellite positioning system, is being put at the service of the programme for security research.
The MEPs of the Communist Party of Greece voted against the report. The peoples of the ΕU must step up their fight against the ΕU and their disobedience to its imperialist policy.
. It is really no progress towards peace that the Klich-Report calls for a minimum annual community budget of €1 billion for armament and so called security research. The Parliament's Resolution is even worse than the Commission proposals. It is preposterous to try and aim to close the gap on armament spending between the EU and the United States. This would mean require the EU to spend still much more each year on armament research.
The EU is becoming more and more militarised. The spending of an additional one billion Euros on armament research would be yet a further step in this direction. In rejecting the Constitutional Treaty, the people of France and the Netherlands also rejected the EU militarisation envisaged in that Treaty. It is a scandal that the protagonists of this militarized EU are simply going ahead with their plans regardless. Instead of pretending to create jobs with huge spending on armaments, the EU should spend more on civil research programs - and not follow in the footsteps of the United States.
. Europe must get used to the idea that security comes at a price and that our need for security justifies paying that price. Without prejudice to our partnerships and alliances, especially with the United States, Europe needs to invest in the security of its citizens, and this cannot be done without investing in research, an area in which Europe has sadly proved lacking in commitment and competence.
In the context of the world in which we live, I feel that this report addresses the concerns that I have expressed, and advocates action that meets our needs. I therefore voted in favour.
. We live in an age of headlong technological change, and, at the same time, criminal activity is developing with equal speed. One example of this is the latest theft of credit card data, which may well affect some 800 000 Europeans. The electronic health cards that we intend introducing may well end up being the next thing that the criminal gangs will have their eyes on. Cybercrime – in the shape of illegal downloads, spamming, spyware and child pornography – is flourishing, and only some 1 or 2% of the offences committed on the Internet ever come to light.
What makes this particularly disturbing is the widespread ignorance of such crime. Far too many users are still falling prey to e-mailshots that trick them into disclosing their bank details, thus credulously giving fraudsters access not only to sensitive data, but also to their own bank accounts.
The latest Eurobarometer survey showed that 40% of Austrian parents had no idea where to get information on safe use of the Internet and where to report prohibited material. In that, though, they are not alone, for investigations have revealed that the US authorities are equally ignorant of when and to whom they should report cases of cybercrime.
Tracking down cyber-crooks is like looking for a needle in a haystack. This makes it all the more important that we should mount an information campaign that would enable users not only to avoid the traps in the Internet, but also to play their part in combating the crime that goes on there.
. I voted in favour of the report by Mrs Trautmann.
I feel that issues of Internet governance and mechanisms for financing the new technologies should be at the forefront of political debate in Europe and the rest of the world. The information society is of twofold importance in meeting the objectives of the Lisbon Strategy: firstly because it will help to fulfil the aims of economic growth accompanied by major investment in the new technologies and secondly because a Europe that seeks to be at the cutting edge of technology needs to be a regular presence and a proactive player on the international stage.
I believe that any initiative that fosters the exchange of ideas and information and puts us on the road to technological development should be supported. Initiatives of this kind can only help to achieve greater growth and economic development in Europe.
I declare the session of the European Parliament adjourned.